



CONFIDENTIAL TREATMENT


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
of
MARKWEST UTICA EMG, L.L.C.
Dated as of December 4, 2015






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
 
ARTICLE 1
 
 
 
DEFINED TERMS
2


 
Section 1.1
 
Definitions.
2


 
 
 
 
 
ARTICLE 2
 
 
 
FORMATION AND TERM
18


 
Section 2.1
 
Formation; Continuation.
18


 
Section 2.2
 
Name.
19


 
Section 2.3
 
Term.
19


 
Section 2.4
 
Registered Agent and Office.
19


 
Section 2.5
 
Principal Place of Business.
19


 
Section 2.6
 
Qualification in Other Jurisdictions.
19


 
 
 
 
 
ARTICLE 3
 
 
 
PURPOSE AND POWERS OF THE COMPANY
20


 
Section 3.1
 
Purpose.
20


 
Section 3.2
 
Powers of the Company.
20


 
Section 3.3
 
Projects, Restricted Projects, Exempted Projects and Out of Scope Projects.
20


 
 
 
 
 
ARTICLE 4
 
 
 
CAPITAL CONTRIBUTIONS, MEMBER INTERESTS,
CAPITAL ACCOUNTS AND FUTURE CAPITAL REQUIREMENTS
23


 
Section 4.1
 
Capital Contributions.
23


 
Section 4.2
 
Capital Contribution Defaults.
26


 
Section 4.3
 
Member’s Interest.
27


 
Section 4.4
 
Status of Capital Contributions; Capital Calls.
27


 
Section 4.5
 
Capital Accounts.
28


 
Section 4.6
 
Capital Accounts Generally.
29


 
Section 4.7
 
Account Balances.
29


 
Section 4.8
 
Investment Balances.
30


 
Section 4.9
 
2016 True-Up.
31


 
 
 
 
 
ARTICLE 5
 
 
 
MEMBERS, MEETINGS AND AMENDMENTS
33


 
Section 5.1
 
Powers of Members.
33


 
Section 5.2
 
No Resignation or Expulsion.
34


 
Section 5.3
 
Additional Members.
34


 
Section 5.4
 
Confidentiality Obligations of Members.
35


 
Section 5.5
 
Current Budget.
36







--------------------------------------------------------------------------------




 
Section 5.6
 
Preemptive Rights.
36


 
Section 5.7
 
Registration Rights.
37


 
 
 
 
 
ARTICLE 6
 
 
 
MANAGEMENT
37


 
Section 6.1
 
Management Under Direction of the Board.
37


 
Section 6.2
 
Number, Tenure and Qualifications.
38


 
Section 6.3
 
Votes Per Manager; Quorum; Required Vote for Board Action; Meetings of the
Board.
39


 
Section 6.4
 
Power to Bind Company.
41


 
Section 6.5
 
Liability for Certain Acts.
41


 
Section 6.6
 
Manager Has No Exclusive Duty to Company.
41


 
Section 6.7
 
Resignation and Withdrawal.
42


 
Section 6.8
 
Removal.
42


 
Section 6.9
 
Vacancies.
42


 
Section 6.10
 
Delegation of Authority; Officers.
42


 
Section 6.11
 
Designation of Operator.
42


 
Section 6.12
 
Approval of Members.
45


 
Section 6.13
 
Reliance by Third Parties.
48


 
Section 6.14
 
Fees and Expenses of the Managers.
48


 
Section 6.15
 
Budgets.
48


 
 
 
 
 
ARTICLE 7
 
 
ASSIGNABILITY OF MEMBER INTERESTS
50


 
Section 7.1
 
Permitted Transfers.
50


 
Section 7.2
 
Transfers.
50


 
Section 7.3
 
Recognition of Assignment by Company or Other Members.
54


 
Section 7.4
 
Effective Date of Assignment.
54


 
Section 7.5
 
Limitations on Transfer.
54


 
Section 7.6
 
Transferee Not a Substitute Member.
54


 
Section 7.7
 
EMG Pledge.
54


 
Section 7.8
 
Purchase Rights of Class B Members.
55


 
 
 
 
 
ARTICLE 8
 
 
 
DISTRIBUTIONS TO MEMBERS
57


 
Section 8.1
 
Available Cash.
57


 
Section 8.2
 
Withholding.
58


 
Section 8.3
 
Limitations on Distribution.
59


 
Section 8.4
 
Tax Distributions.
59


 
 
 
 
 
ARTICLE 9
 
 
 
ALLOCATIONS
59


 
Section 9.1
 
Profits and Losses.
59




ii



--------------------------------------------------------------------------------




 
Section 9.2
 
Special Allocations.
60


 
Section 9.3
 
Curative Allocations.
61


 
Section 9.4
 
Income Tax Allocations.
62


 
Section 9.5
 
Allocation and Other Rules.
62


 
 
 
 
 
ARTICLE 10
 
 
BOOKS AND RECORDS
63


 
Section 10.1
 
Inspection Rights Pursuant to Law.
63


 
Section 10.2
 
Books and Records.
63


 
Section 10.3
 
Financial Statements and Reports.
63


 
Section 10.4
 
Accounting Method.
64


 
Section 10.5
 
Bank Accounts; Investments.
64


 
 
 
 
 
ARTICLE 11
 
 
TAX MATTERS
64


 
Section 11.1
 
Taxation of Company.
64


 
Section 11.2
 
Tax Returns.
65


 
Section 11.3
 
Member Tax Return Information.
65


 
Section 11.4
 
Tax Matters Representative.
65


 
Section 11.5
 
Right to Make Section 754 Election.
66


 
Section 11.6
 
Tax Elections.
66


 
Section 11.7
 
Tax Reimbursement.
66


 
 
 
 
 
ARTICLE 12
 
 
LIABILITY, EXCULPATION AND INDEMNIFICATION
66


 
Section 12.1
 
Liability.
66


 
Section 12.2
 
Exculpation.
67


 
Section 12.3
 
Indemnification.
67


 
Section 12.4
 
Expenses.
68


 
Section 12.5
 
Insurance.
68


 
Section 12.6
 
Certain Liabilities.
68


 
Section 12.7
 
Acts Performed Outside the Scope of the Company.
68


 
Section 12.8
 
Liability of Members to Company or Other Members.
68


 
Section 12.9
 
Attorneys’ Fees.
69


 
Section 12.10
 
Subordination of Other Rights to Indemnity.
69


 
Section 12.11
 
Survival of Indemnity Provisions.
69


 
 
 
 
 
ARTICLE 13
 
 
DISSOLUTION, LIQUIDATION AND TERMINATION
69


 
Section 13.1
 
No Dissolution.
69


 
Section 13.2
 
Events Causing Dissolution.
69


 
Section 13.3
 
Notice of Dissolution.
69


 
Section 13.4
 
Liquidation.
69




iii



--------------------------------------------------------------------------------




 
Section 13.5
 
Termination.
70


 
Section 13.6
 
Claims of the Members or Third Parties.
70


 
Section 13.7
 
Distributions In-Kind.
71


 
 
 
 
 
ARTICLE 14
 
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
71


 
Section 14.1
 
Representations, Warranties and Covenants.
71


 
Section 14.2
 
Additional Representation and Warranty.
73


 
 
 
 
 
ARTICLE 15
 
 
MISCELLANEOUS
73


 
Section 15.1
 
Notices.
73


 
Section 15.2
 
Failure to Pursue Remedies.
73


 
Section 15.3
 
Cumulative Remedies.
73


 
Section 15.4
 
Binding Effect.
73


 
Section 15.5
 
Interpretation.
74


 
Section 15.6
 
Severability.
74


 
Section 15.7
 
Counterparts.
74


 
Section 15.8
 
Integration.
74


 
Section 15.9
 
Amendment or Restatement.
74


 
Section 15.10
 
Governing Law.
74


 
Section 15.11
 
Dealings in Good Faith.
75


 
Section 15.12
 
Partition of the Property.
75


 
Section 15.13
 
Third Party Beneficiaries.
75


 
Section 15.14
 
Tax Disclosure Authorization.
75


 
Section 15.15
 
Waivers and Consents.
75


 
Section 15.16
 
Expenses.
76


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




iv



--------------------------------------------------------------------------------






EXHIBITS:
Exhibit A    Members; Capital Contributions; Types of Interest; Percentage
Interests; Account Balances; Investment Balances
Exhibit B    Fractionation Project
Exhibit C    Pre-Approved Affiliated Transactions
Exhibit D    MPLX Existing Assets







v



--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
MARKWEST UTICA EMG, L.L.C.
THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
(“Agreement”) of MarkWest Utica EMG, L.L.C., a Delaware limited liability
company (the “Company”), is entered into as of December 4, 2015, by and among
MarkWest Utica Operating Company, L.L.C., a Delaware limited liability company
(“MWE Operating Company”), EMG Utica, LLC, a Delaware limited liability company
(“EMG”), and such other Persons who may become Members of the Company from time
to time pursuant hereto.
WHEREAS, MWE Operating Company and EMG entered into that certain Limited
Liability Company Agreement of the Company (the “Original Agreement”) on
December 29, 2011, effective as of January 1, 2012;
WHEREAS, contemporaneously with the execution of the Original Agreement and in
order to provide for the provision of certain services to the Company, the
Company, MWE Operating Company and MarkWest Hydrocarbon, Inc., a Delaware
corporation (“MWE Hydrocarbon”) entered into that certain Services Agreement
(the “Original Services Agreement”), pursuant to which MWE Hydrocarbon agreed to
provide certain services, or cause such services to be provided, to the Company;
WHEREAS, MWE Operating Company and EMG entered into that certain Amended and
Restated Limited Liability Company Agreement of the Company on February 18, 2013
(the “Amended LLC Agreement”);
WHEREAS, contemporaneously with the execution of the Amended LLC Agreement, the
Original Services Agreement was amended by that certain Amendment to the
Services Agreement (the Original Services Agreement, as so amended, and as it
may be further amended from time to time, the “Services Agreement”);
WHEREAS, pursuant to Section 15.9 of the Amended LLC Agreement, the Members
desire to further amend and restate the Amended LLC Agreement in its entirety to
make certain changes contemplated by the Lock-Up Agreement and the Merger
Agreement.
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Amended LLC Agreement is hereby further amended and restated as follows:




--------------------------------------------------------------------------------




ARTICLE 1
DEFINED TERMS
Section 1.1    Definitions.
Unless the context otherwise requires, the terms defined in this Article 1
shall, for the purposes of this Agreement, have the meanings herein specified.
“AAA” shall have the meaning set forth in Section 6.15(d).
“Account Balance” shall have the meaning set forth in Section 4.7.
“Act” means the Delaware Limited Liability Company Act, 6 Del. C. §§ 18 101 et
seq., as it may be amended from time to time, and any successor statute thereto.
“Actual Distribution Amounts” shall have the meaning set forth in Section
8.1(b).
“Additional Member” shall have the meaning set forth in Section 5.3(a).
“Adjusted Capital Account” means the Capital Account maintained for each Member
(a) increased by any amounts the Member is obligated to contribute or restore to
the Company pursuant to the penultimate sentences of Treasury Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5), and (b) decreased by any amounts
described in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5), or (6)
with respect to such Member.
“Adjusted Capital Account Deficit” means a deficit balance in the Adjusted
Capital Account of a Member.
“Administrative Agent” shall have the meaning set forth in Section 7.7(b).
“Affiliate” means with respect to a Person, any other Person that, directly or
indirectly, Controls, is Controlled by, or is under Common Control with, the
specified Person.
“Affiliate Contract” means any contract between the Company or any Subsidiary of
the Company, on the one hand, and a Member or an Affiliate of a Member, on the
other hand.
“Affiliate Inventory Transaction” shall have the meaning set forth in Section
6.12(j).
“Affiliated Member Group” means (a) the MWE Operating Company Group, (b) the EMG
Group and (c) any other Member and transferee of Interests directly or
indirectly (in the chain of title) from such Member that is an Affiliate of such
transferee Member; provided, however, that once a Person is designated as a
member of any Affiliated Member Group, such Person shall, as long as it owns any
Interests, at all times be a member of such Affiliated Member Group and not a
member of any other Affiliated Member Group, and provided, further, that for
purposes of this clause (c) of this definition, an Affiliate shall not include a
member of the MWE Operating Company Group or the EMG Group.
“Aggregate True-Up Price” shall have the meaning set forth in Section 4.9(a).

2



--------------------------------------------------------------------------------






“Agreement” means this Second Amended and Restated Limited Liability Company
Agreement, as amended, modified, supplemented or restated from time to time.
“Amended LLC Agreement” shall have the meaning set forth in the recitals.
“Annual Financial Statements” shall have the meaning set forth in
Section 10.3(a).
“Approved Budget” shall have the meaning set forth in Section 6.15(b).
“Arbitration Panel” shall have the meaning set forth in Section 6.15(d).
“Area of Mutual Interest” means ** Ohio.
“Assumed Tax Liability” shall have the meaning set forth in Section 8.4(a).
“Available Cash” means, with respect to any period prior to the dissolution of
the Company, all cash and cash equivalents of the Company on hand at the end of
such period less the amount of any cash reserves established by the Operator to
provide for the proper conduct of the business of the Company, including
reserves for: future capital expenditures; current, future or contingent
liabilities; anticipated future credit needs of the Company; and debt service
and repayments; provided, that such reserves shall not equal less than ** as
authorized in the Approved Budget nor more than ** in the Approved Budget,
without the approval of the Board and Requisite Member Approval.
“Board” shall have the meaning set forth in Section 6.1.
“Budget Rejection Notice” shall have the meaning set forth in Section 6.15(b).
“Budgeted Capital Call” shall have the meaning set forth in Section 4.4(e).
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are required or authorized by law to be closed in the
State of Texas or the State of Colorado.
“Capital Account” means, with respect to any Member, the capital account
maintained for such Member in accordance with the provisions of Section 4.5.
“Capital Call” means a call or request for additional capital in writing (which
may include electronic mail) that is prepared by the Operator and issued by the
Board (subject to Section 4.4(f)) on behalf of the Company, specifying the
amount of capital requested to be contributed by each Member receiving such
notice in accordance with the terms of this Agreement.
“Capital Call Dispute Notice” shall have the meaning set forth in
Section 4.4(f).
“Capital Contribution” means, with respect to any Member, the aggregate amount
of cash and the initial Gross Asset Value of any property other than cash
contributed to the Company pursuant to Article 4 hereof by such Member. Any
reference in this Agreement to a Capital Contribution of

3



--------------------------------------------------------------------------------




a Member shall include a Capital Contribution contributed by its predecessors in
interest.
“Certificate” means the Certificate of Formation of the Company filed on behalf
of the Company with the office of the Secretary of State of the State of
Delaware pursuant to the Act on December 22, 2011, and any and all amendments
thereto and restatements thereof.
“Claims” shall have the meaning set forth in Section 6.5.
“Class A Foreclosure” shall have the meaning set forth in Section 7.8(a).
“Class A Interest” means an Interest in the Company which is classified on
Exhibit A as a Class A Interest and which has the rights, powers and privileges
enjoyed by a Member holding a Class A Percentage Interest (under the Act, the
Certificate, this Agreement or otherwise) in its capacity as a Member, and all
obligations, duties and liabilities imposed on such a Member (under the Act, the
Certificate, this Agreement or otherwise) in its capacity as a Member.
“Class A Manager” shall have the meaning set forth in Section 6.2(a)(i).
“Class A Member” means a Member who is designated on Exhibit A as a Class A
Member, in its capacity as a holder of a Class A Percentage Interest.
“Class A Percentage Interest” means, with respect to a Class A Member, the
quotient (expressed as a percentage) obtained by dividing such Class A Member’s
Account Balance by the aggregate Account Balances of all Class A Members.
“Class B Interest” means an Interest in the Company which is classified on
Exhibit A as a Class B Interest and which has the rights, powers and privileges
enjoyed by a Member holding a Class B Percentage Interest (under the Act, the
Certificate, this Agreement or otherwise) in its capacity as a Member, and all
obligations, duties and liabilities imposed on such a Member (under the Act, the
Certificate, this Agreement or otherwise) in its capacity as a Member.
“Class B Manager” shall have the meaning set forth in Section 6.2(a)(ii).
“Class B Member” means a Member who is designated on Exhibit A as a Class B
Member, in its capacity as a holder of a Class B Percentage Interest.
“Class B Percentage Interest” means, with respect to a Class B Member, the
quotient (expressed as a percentage) obtained by dividing such Class B Member’s
Account Balance by the aggregate Account Balances of all Class B Members.
“Class B Seller” shall have the meaning set forth in Section 7.2(b).
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any corresponding federal tax statute enacted after the date of this Agreement.
“Commercial Bank” means (a) a commercial bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $1,000,000,000

4



--------------------------------------------------------------------------------




or (b) a commercial bank organized under the laws of any other country which is
a member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, and having a combined capital and
surplus of at least $1,000,000,000, provided, in the case of each of clauses (a)
and (b), such commercial bank has an investment grade credit rating of at least
“A” issued by at least one of Standard & Poor’s Ratings Services, Moody’s
Investors Services, Inc., or Fitch Ratings, or any successor to any of the
foregoing.
“Company” shall have the meaning set forth in the preamble.
“Company Sale” means (i) any disposition to any Person of all or substantially
all of the Property of the Company, (ii) a Transfer to any Person of all of the
outstanding Interests of the Company or (iii) a merger, combination or
consolidation of the Company with or into any Person.
“Company Sale Notice” shall have the meaning set forth in Section 7.2(b)(ii).
“Company Sale Offer” shall have the meaning set forth in Section 7.2(b)(i).
“Confidential Information” shall mean all information provided or made available
by or on behalf of the Company or its Representatives to a Member or its
Representatives, including all information, data, reports, interpretations,
contract terms and conditions, forecasts and records containing or otherwise
reflecting information concerning the Company or its Affiliates, potential
counterparties or customers or their Affiliates, potential projects, business
plans or proposals, market or economic data, identities of actual or potential
counterparties or customers, designs, concepts, trade secrets and other
business, operational or technical information (irrespective of the form of
communication of such information) and together with analyses, compilations,
studies or other documents, whether prepared by or on behalf of a Member or its
Representatives, which contain or otherwise reflect such information
(irrespective of the form of communication of such information). “Confidential
Information” also includes information of third parties including such
information as may currently or in the future be subject to confidentiality
agreements between the Company and third parties. Notwithstanding the foregoing,
Confidential Information shall not include the following: (a) information which
at the time of disclosure by or on behalf of the Company is publicly available
or which later becomes publicly available through no act or omission of the
disclosing Member or its Representatives; (b) information which a Member can
demonstrate was in its possession on a non-confidential basis prior to
disclosure by or on behalf of the Company hereunder; (c) information received by
a Member from a third party who is not prohibited from transmitting the
information by a contractual, legal or fiduciary obligation; or (d) information
which a Member can demonstrate was independently developed by it or for it and
which was not derived or obtained, in whole or in part, from Confidential
Information or from the Company or its Representatives hereunder.
“Control,” including the correlative terms “Controlling,” “Controlled by” and
“Under Common Control with” means possession, directly or indirectly (through
one or more intermediaries), of the power to direct or cause the direction of
the management or policies (whether through ownership of securities or any
partnership or other ownership interest, by contract or

5



--------------------------------------------------------------------------------




otherwise) of a Person. For the purposes of this definition, ownership of more
than 50% of the voting interests of any entity shall be conclusive evidence that
Control exists.
“Cornerstone Pipeline” means a pipeline system in the Utica Shale that MPC
proposes to construct which will originate in Harrison County, Ohio and deliver
to MPC’s Canton, Ohio refinery and to Ohio River Pipe Line LLC’s East Sparta,
Ohio tank farm and will be routed to provide the opportunity for connections to
various Utica Shale condensate stabilization and natural gas liquids
fractionation facilities.
“Covered Person” means, in each case, whether or not a Person continues to have
the applicable status referred to in the following list: a Member; a Manager;
the Operator; any Affiliate of a Member or a Manager or of the Operator; any
officers of the Company, whether or not such officers are employees of the
Company; any officers, directors, members, managers, stockholders, partners,
employees, representatives or agents of any Manager or Member or of the
Operator, or of any of their respective Affiliates; any employee or agent of the
Company or its Affiliates; and any Tax Matters Member of the Company.
“CP Index” means the United States Department of Labor, Bureau of Labor
Statistics Consumer Price Index – All Urban Consumers, U.S. City Average, Not
Seasonally Adjusted, or, if such index is discontinued, any successor or
substitute index, which, in the Board’s reasonable opinion, is most nearly
equivalent to such index.
“Current Budget” shall have the meaning set forth in Section 5.5.
“Current Capital Contribution” shall have the meaning set forth in
Section 4.1(a).
“Decision Period” shall have the meaning set forth in Section 7.8(c).
“Debt” for any Person means, without duplication: (a) indebtedness of such
Person for borrowed money, including obligations under letters of credit and
agreements relating to the issuance of letters of credit or acceptance
financing; (b) obligations of such Person evidenced by bonds, debentures, notes,
or other similar instruments; (c) obligations of such Person to pay the deferred
purchase price of property or services (including, without limitation,
obligations that are non-recourse to the credit of such Person but are secured
by the assets of such Person, but excluding trade accounts payable);
(d) obligations of such Person under capital leases; and (e) obligations of such
Person under guarantees in respect of indebtedness or obligations of others of
the kinds referred to in clauses (a) through (d) above; provided, that “Debt”
shall not include the incurrence of trade debt in the ordinary course of
business.
“Default Rate” means a per annum rate of interest equal to the lower of ** and
the maximum rate of interest then permitted by law.
“Defaulting Member” shall have the meaning set forth in Section 4.2.
“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable for
federal income tax

6



--------------------------------------------------------------------------------




purposes with respect to an asset for such Fiscal Year or other period and in a
manner consistent with the methodologies employed by MWE or otherwise determined
by the Board; provided, however, that if the Gross Asset Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such Fiscal Year or other period, Depreciation for such Fiscal Year or other
period shall equal to the amount of book basis recovered for such Fiscal Year or
other period under the rules prescribed by Treasury Regulation
Section 1.704-3(d)(2) and provided further, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such Fiscal Year
or other period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the Board.
“Designated MWE Employees” has the meaning ascribed to such term in the Services
Agreement.
“Distribution Adjustment Amount” shall have the meaning set forth in Section
8.1(b)(ii).
“Dry Gas LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of MarkWest EMG Jefferson Dry Gas Gathering Company,
L.L.C. dated as of August 5, 2015, between MWE Liberty and EMG MWE Dry Gas
Holdings, LLC, as may be amended or restated from time to time.
“Economic Risk of Loss” shall have the meaning assigned to that term in Treasury
Regulation Section 1.752-2(a).
“Elected Foreclosed Interest” shall have the meaning set forth in
Section 7.8(a).
“Electing Member” shall have the meaning set forth in Section 5.6(b).
“Election Period” shall have the meaning set forth in Section 5.6(b).
“Eligible Member” shall have the meaning set forth in Section 5.6(a).
“Emergency Capital Call” shall have the meaning set forth in Section 4.4(e).
“EMG” shall have the meaning set forth in the preamble.
“EMG Group” means EMG and each transferee of Interests directly or indirectly
(in chain of title) from EMG that is an Affiliate of EMG; provided, however,
that once a Person is designated as a member of the EMG Group such Person shall,
as long as it owns any Interests, at all times be a member of the EMG Group and
not a member of any other Affiliated Member Group, and, provided further, that
for purposes of this definition, an Affiliate shall not include a member of any
other Affiliated Member Group.
“EMG Lender(s)” shall have the meaning set forth in Section 7.7(a)(ii).
“EMG Loan” shall have the meaning set forth in Section 7.7(a)(ii).
“EMG Pledge” shall have the meaning set forth in Section 7.7(a)(i).
“EMG Pledge Consent” shall have the meaning set forth in Section 7.7(b).

7



--------------------------------------------------------------------------------






“EMG Portfolio Companies” shall have the meaning set forth in Section 3.3(d).
“EMG Representatives” shall mean the members, managers and employees of EMG or
any Affiliate thereof, together with all other persons serving as
representatives of EMG, including those Persons who are serving as Managers at
the request of EMG pursuant to this Agreement.
“Enforcement Activities” shall have the meaning set forth in Section 6.3(a).
“Estimated Distribution Amounts” shall have the meaning set forth in Section
8.1(a).
“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as amended and any successor statutes
thereto.
“Exempted Project” shall have the meaning set forth in Section 3.3(b).
“Fair Market Value of the Foreclosed Interest” means the fair market value of
the Foreclosed Interest as of the date of the Initial Election Notice and as
determined pursuant to Section 7.8(b).
“Final Valuation Date” shall have the meaning set forth in Section 7.8(b).
“First Equalization Date” shall mean the first date on which the quotient
(expressed as a percentage) obtained by dividing the aggregate Investment
Balances of all members of the MWE Operating Company Group by the aggregate
Investment Balances of all members of the MWE Operating Company Group plus all
members of the EMG Group is equal to or greater than 60%.
“First Notice” shall have the meaning set forth in Section 5.6(b).
“Fiscal Year” means (i) the period commencing January 1, 2012 and ending on
December 31, 2012 and (ii) any subsequent 12 month period commencing on
January 1 and ending on December 31.
“Foreclosed Interest” shall have the meaning set forth in Section 7.8(a).
“Foreclosure Closing” shall have the meaning set forth in Section 7.8(c).
“Foreclosure Notice” shall have the meaning set forth in Section 7.8(a).
“Foreclosure Purchase Notice” shall have the meaning set forth in
Section 7.8(c).
“Fractionation Project” means the acquisition, development, construction and
operation of the propane and heavier natural gas liquids fractionation complex
by the Company and MWE Liberty as described in Exhibit B attached hereto.
“Funding Election Notice” shall have the meaning set forth in
Section 4.1(c)(ii).
“G&A Services” has the meaning ascribed to such term in the Services Agreement.

8



--------------------------------------------------------------------------------






“GAAP” means generally accepted accounting principles in the United States.
“Gross Asset Value” means, with respect to any asset, such asset’s adjusted
basis for federal income tax purposes, except as follows:
(a)     the initial Gross Asset Value of any asset contributed by a Member to
the Company shall be the gross fair market value of such asset, as agreed to by
the contributing Member and the Board, except that the initial Gross Asset Value
of any asset contributed upon the exercise of a noncompensatory option shall be
determined in accordance with Treasury Regulation Section
1.704-1(b)(2)(iv)(d)(4);
(b)     the Gross Asset Value of all Company assets shall be adjusted to equal
their respective gross fair market values, as determined by the Board, in
connection with: (i) the acquisition of an additional interest in the Company by
any new or existing Member in exchange for more than a de minimis Capital
Contribution or in exchange for the performance of more than a de minimis amount
of services to or for the benefit of the Company; (ii) the distribution by the
Company to a Member of more than a de minimis amount of Company assets as
consideration for an interest in the Company; (iii) the liquidation of the
Company within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g)
(other than pursuant to Section 708(b)(1)(b) of the Code); (iv) the acquisition
of an interest in the Company by any new or existing Member upon the exercise of
a noncompensatory option or warrant in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(s); or (v) any other event to the extent determined by
the Board to be necessary to properly reflect the Gross Asset Values in
accordance with the standards set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv)(q); provided, however, that adjustments pursuant to
clause (i) and clause (ii) of this sentence shall be made only if the Board
reasonably determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members in the Company. If any
noncompensatory options or warrants are outstanding upon the occurrence of an
event described in this paragraph (b)(i) through (b)(v), the Company shall
adjust the Gross Asset Values of its properties in accordance with Treasury
Regulation Sections 1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2);
(c)     the Gross Asset Value of any Company asset distributed to any Member
shall be the gross fair market value of such asset on the date of distribution,
as determined by the Board and the distributee Member; and
(d)     the Gross Asset Values of Company assets shall be adjusted to reflect
any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m).
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraph (a) or paragraph (b) above, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Profits and Losses.
“Indemnitee” shall have the meaning set forth in Section 12.7.

9



--------------------------------------------------------------------------------






“Indemnitor” shall have the meaning set forth in Section 12.7.
“Indentures” means that certain Indenture, dated as of November 2, 2010, by and
among MWE, MarkWest Energy Finance Corporation, a Delaware corporation (together
with MWE, the “Issuers”), the Subsidiary Guarantors (as defined therein), and
Wells Fargo Bank, National Association, a national banking association, as
trustee, as amended and supplemented by the Eighth through the Fifteenth
Supplemental Indentures thereto in relation to the Issuers’ outstanding 5.5%
Senior Notes due 2023, 4.5% Senior Notes due 2023, 4.875% Senior Notes due 2024,
an 4.875% Senior Notes due 2025, and as may be further amended or supplemented,
including, without limitation, in connection with any new series of senior
notes.
“Initial Election Notice” shall have the meaning set forth in Section 7.8(a).
“Institutional Lender” means an institutional lender organized under the laws of
the United States, or any state thereof, or under the laws of any other country,
or a political subdivision of any such country, having a combined capital and
surplus of at least $1,000,000,000 and an investment grade rating of at least
“A” issued by at least one of Standard & Poor’s Ratings Services, Moody’s
Investors Services, Inc., or Fitch Ratings, or any successor to any of the
foregoing.
“Interest” means the interest of a Member in the Company, including both Class A
Percentage Interests and Class B Percentage Interests, including rights to
distributions (liquidating or otherwise), allocations, notices and information,
rights to approve of or consent to certain matters (if applicable) and all other
rights, benefits and privileges enjoyed by that Member (under the Act, the
Certificate, this Agreement, or otherwise) in its capacity as a Member; and all
obligations, duties and liabilities imposed on that Member (under the Act, the
Certificate, this Agreement, or otherwise) in its capacity as a Member.
“Investment Account” shall have the meaning set forth in Section 4.8.
“Investment Balance” shall have the meaning set forth in Section 4.8.
“Investment Balance Preference Amount” shall have the meaning set forth in
Section 4.8(c)(ii).
“Investment Balance Preference Base Amount” shall have the meaning set forth in
Section 4.8(c)(i).
“Investment Balance Preference Rate” shall have the meaning set forth in
Section 4.8(c)(iii).
“IPO Issuer” means (a) the Company or (b) an Affiliate of the Company which will
be a successor to the Company and the issuer in a Qualified Public Offering.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.
“Liquidating Trustee” shall have the meaning set forth in Section 13.4(a).

10



--------------------------------------------------------------------------------






“Liquidation Amounts” shall have the meaning set forth in Section 13.4(b).
“Lock-Up Agreement” means that certain Lock-Up Agreement dated as of July 11,
2015 among MPLX, MPLX GP, MPLX Merger Sub, MWE, EMG, EMG Utica Condensate, LLC
and M&R MWE Liberty, LLC, as may be amended or restated from time to time.
“Manager” shall have the meaning set forth in Section 6.1.
“Member” means any Person (but not any Affiliate or entity in which such Person
has an equity interest) executing this Agreement and any Person admitted as an
Additional Member or a Substitute Member pursuant to the provisions of this
Agreement, in such Person’s capacity as a Member of the Company, and “Members”
means two or more of such Persons, in their capacities as Members of the
Company. Such terms do not include any Person or Persons who have ceased to be
Members in the Company.
“Member Nonrecourse Debt” has the meaning assigned to the term “partner
nonrecourse debt” in Treasury Regulation Section 1.704 2(b)(4).
“Member Nonrecourse Debt Minimum Gain” shall have the meaning assigned to the
term “partner nonrecourse debt minimum gain” in Treasury Regulation
Section 1.704 2(i)(2).
“Member Nonrecourse Deductions” shall have the meaning assigned to the term
“partner nonrecourse deductions” in Treasury Regulation Section 1.704-2(i)(1).
“Merger Agreement” means that certain Agreement and Plan of Merger among MPLX,
MPLX GP, MPC, MPLX Merger Sub and MWE dated as of July 11, 2015, as may be
amended or restated from time to time.
“Merger Closing” means the Closing under, and as defined in, the Merger
Agreement.
“Merger Effective Time” means the Effective Time under, and as defined in, the
Merger Agreement.
“Minimum Class A Investment” shall have the meaning set forth in
Section 4.1(b)(ii).
“Minimum Gain” shall have the meaning assigned to that term in Treasury
Regulation Section 1.704-2(d).
“Minimum Price” shall have the meaning set forth in Section 7.2(b)(i).
“Monthly Reports” shall have the meaning set forth in Section 10.3(c).
“MPC” means Marathon Petroleum Corporation, a Delaware corporation.
“MPLX” means MPLX LP, a Delaware limited partnership.
“MPLX Entities” means MPLX, MPLX GP, MPLX Merger Sub, MPC, and the Affiliates of
each of the foregoing without giving effect to the transactions contemplated by
the Merger Agreement.

11



--------------------------------------------------------------------------------






“MPLX Existing Assets” shall have the meaning set forth in the definition of
“Out of Scope Project.”
“MPLX GP” means MPLX GP LLC, a Delaware limited liability company.
“MPLX Merger Sub” means Sapphire Holdco LLC, a Delaware limited liability
company.
“MWE” means MarkWest Energy Partners, L.P., a Delaware limited partnership.
“MWE Hydrocarbon” shall have the meaning set forth in the recitals.
“MWE Liberty” means MarkWest Liberty Midstream & Resources, L.L.C., a Delaware
limited liability company.
“MWE Operating Company” shall have the meaning set forth in the preamble.
“MWE Operating Company Group” means MWE Operating Company and each transferee of
Interests directly or indirectly (in the chain of title) from MWE Operating
Company that is an Affiliate of MWE Operating Company; provided, however, that
once a Person is designated as a member of the MWE Operating Company Group such
Person shall, as long as it owns any Interests, at all times be a member of the
MWE Operating Company Group and not a member of any other Affiliated Member
Group; provided further, that for purposes of this definition, an Affiliate
shall not include a member of any other Affiliated Member Group.
“New Interests” shall have the meaning set forth in Section 5.6(a).
“Nonrecourse Deductions” shall have the meaning assigned to that term in
Treasury Regulation Section 1.704-2(b).
“Operator” means the Person designated as the “Operator” of the Company in
accordance with Section 4.9(c)(iii) or Section 6.11, or any successor thereto.
**
“Original Agreement” shall have the meaning set forth in the recitals.
“Original Services Agreement” shall have the meaning set forth in the recitals.
“Out of Scope Project” means
(a) any project, activity, or business venture outside the Area of Mutual
Interest,
(b) any project, activity, or business venture not within the scope of the
Primary Business of the Company (whether inside or outside the Area of Mutual
Interest),
(c) any project, activity, or business venture involving assets that are wholly
or partially inside the Area of Mutual Interest if the primary purpose of such
project, activity or business venture

12



--------------------------------------------------------------------------------




does not relate to natural gas or natural gas liquids gathered from within the
Area of Mutual Interest,
(d) MWE Liberty’s interests in the Fractionation Project and any expansions
thereof that are paid for by MWE Liberty,
(e) the assets and operations of the MPLX Entities ** as of immediately prior to
the Merger Effective Time, even if such assets or operations are otherwise
within the Primary Business or within the Area of Mutual Interest, including,
without limitation, and notwithstanding the foregoing provisions of this clause
(e), the assets and operations identified on Exhibit D (the “MPLX Existing
Assets”),
(f) any projects, business ventures or activities which are physically connected
to, or expansions or modifications of, the MPLX Existing Assets, including,
without limitation, (i) the Cornerstone Pipeline and (ii) all Cornerstone
Pipeline build out projects in the Area of Mutual Interest **
(g) any projects, business ventures or activities relating to any acquisition
that was being negotiated by one or more of the MPLX Entities as of July 11,
2015 **; provided that, in order to constitute an Out of Scope Project, the MPLX
Entities shall have executed definitive purchase and sale agreements relating to
such acquisition **; provided, however, that (x) the foregoing does not amend or
modify **, and (y) if, following the completion of such acquisition, the MPLX
Entities desire to **
(h) the **, which are subject to the **, or
(i) any project, activity or business venture undertaken as a part of the
“Primary Business” as defined in the Dry Gas LLC Agreement. Notwithstanding
anything to the contrary in this Agreement, the pursuit of the “Primary
Business” as defined in the Dry Gas LLC Agreement shall not constitute a breach
or default by MWE Operating Company or any of its Affiliates of this Agreement.
“Over-Allotment Amount” shall have the meaning set forth in Section 5.6(b).
“Percentage Interest” means:
(a)     at any time prior to the earlier to occur of the First Equalization Date
and the Trigger Date:
(i) with respect to a Class A Member, the product (expressed as a percentage) of
(1) 40% and (2) such Member’s Class A Percentage Interest; and
(ii) with respect to a Class B Member, the product (expressed as a percentage)
of (1) 60% and (2) such Member’s Class B Percentage Interest.
(b)     subject to clause (c) of this definition, at any time on or after the
earlier to occur of the First Equalization Date and the Trigger Date, with
respect to any Member (including any

13



--------------------------------------------------------------------------------




Class A Member or Class B Member), the quotient (expressed as a percentage)
obtained by dividing the Investment Balance of such Member by the Investment
Balances of all Members.
(c)     solely for purposes of interpreting the term Requisite Member Approval
and for purposes of Section 6.2(b) and Section 6.12, if the Class A Members are
entitled to and do not make a True-Up Election pursuant to Section 4.9(a), then
if at any time or from time to time from and after the Trigger Date the
aggregate Investment Balances of all members of the MWE Operating Company Group
are less than 50% of the aggregate Investment Balances of all of the Members,
(i) the Class B Members shall collectively be deemed to have a 50% Percentage
Interest (and such collective 50% Percentage Interest shall be allocated among
the Class B Members in proportion to their respective Account Balances) and (ii)
the Class A Members shall collectively be deemed to have a 50% Percentage
Interest (and such collective 50% Percentage Interest shall be allocated among
the Class A Members in proportion to their respective Account Balances);
provided, however, that this clause (c) shall only apply for so long as members
of the MWE Operating Company Group, or any successor(s) thereto pursuant to a
Permitted Transfer by members of the MWE Operating Company Group, own all of the
Class B Interests.
“Permitted Liens” means (a) statutory liens for current taxes or assessments not
yet due and delinquent or the validity of which is being contested in good faith
by appropriate proceedings and for which adequate reserves have been
established; (b) mechanics’, carriers’, workers’, repairers’ and other similar
liens arising or incurred in the ordinary course of business; and (c) all
applicable zoning ordinances and land use restrictions.
“Permitted Transfers” shall have the meaning set forth in Section 7.1.
“Personnel Services” has the meaning ascribed to such term in the Services
Agreement.
“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.
“Primary Business” shall have the meaning set forth in Section 3.1(a).
“Profits” or “Losses” means, for each Fiscal Year, an amount equal to the
Company’s taxable income or loss for such Fiscal Year, determined in accordance
with Section 703(a) of the Code (but including in taxable income or loss, for
this purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code), with the following
adjustments:
(a)     any income of the Company exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition shall be added to such taxable income or loss;
(b)     any expenditures of the Company described in Section 705(a)(2)(b) of the
Code (or treated as expenditures described in Section 705(a)(2)(b) of the Code
pursuant to Treasury

14



--------------------------------------------------------------------------------




Regulations Section 1.704 1(b)(2)(iv)(i)) and not otherwise taken into account
in computing Profits or Losses pursuant to this definition shall be subtracted
from such taxable income or loss;
(c)     in the event the Gross Asset Value of any Company asset is adjusted in
accordance with paragraph (b) or paragraph (c) of the definition of “Gross Asset
Value”, the amount of such adjustment shall be taken into account as gain (if
the adjustment increases the Gross Asset Value of the Company asset) or loss (if
the adjustment decreases the Gross Asset Value of the Company asset) from the
disposition of such asset for purposes of computing Profits or Losses;
(d)     gain or loss resulting from any disposition of any Company asset with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the asset disposed
of, notwithstanding that the adjusted tax basis of such asset differs from its
Gross Asset Value;
(e)     in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year or other period,
computed in accordance with the definition of “Depreciation”;
(f)     to the extent an adjustment to the adjusted tax basis of any asset
pursuant to Code Section 734(b) is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Account balances as a result of a distribution other than in liquidation of a
Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or an
item of loss (if the adjustment decreases such basis) from the disposition of
such asset and shall be taken into account for purposes of computing Profits or
Losses; and
(g)     notwithstanding any other provisions of this definition, any items which
are specially allocated pursuant to Section 9.2 or 9.3 shall not be taken into
account in computing Profits or Losses.
“Project Period” shall have the meaning set forth in Section 7.1.
“Projects” shall have the meaning set forth in Section 3.3(a).
“Property” means all of the assets and property now owned or hereafter acquired
by the Company.
“Proposed Budget” shall have the meaning set forth in Section 6.15(a).
“Proposed Purchaser” shall have the meaning set forth in Section 5.6(a).
“Prudent Industry Practices” means, at a particular time, any of the practices,
methods and acts which, in the exercise of reasonable judgment based upon the
circumstances existing, and the information available, at such time, is
reasonably expected to result in the proper operation and maintenance of the
Company assets and shall include, without limitation, the practices, methods and
acts engaged in or approved by a significant portion of, or otherwise commonly
used in, the industry at such time with respect to the assets of the same or
similar types as the Company assets.

15



--------------------------------------------------------------------------------




Prudent Industry Practices are not intended to be limited to optimum practices,
methods or acts, to the exclusion of all others, but rather are a spectrum of
possible practices, methods and acts which could have been expected to
accomplish the desired result at a commercially reasonable cost and consistent
with reliability, safety, timeliness and all applicable laws, and taking into
account the Approved Budget. Prudent Industry Practices are intended to entail
the same standards as a Person would, in the commercially reasonable prudent
management of its own properties, use from time to time.
“Qualified Public Offering” means any underwritten initial public offering by
the IPO Issuer of equity securities pursuant to an effective registration
statement under the Securities Act and for which aggregate cash proceeds to be
received by the IPO Issuer from such offering (without deducting underwriting
discounts, expenses and commissions) are at least $50,000,000.00.
“Qualifying Third Party Offer” shall have the meaning set forth in Section
7.2(a)(ii).
“Quarterly Financial Statements” shall have the meaning set forth in
Section 10.3(b).
“Regulatory Allocations” shall have the meaning set forth in Section 9.3.
“Remaining Members” shall have the meaning set forth in Section 7.2(a).
“Representatives” means (a) with respect to the Company, any of: (i) the
Company, the Operator, or their respective Affiliates; and (ii) directors,
officers, managers, employees, members, partners, agents and authorized
representatives (including attorneys, accountants, consultants, bankers, lenders
and financial advisors) of the Company, the Operator and their respective
Affiliates and (b) with respect to a Member, any of: (i) such Member’s
Affiliates; (ii) directors, officers, managers, employees, members,
stockholders, partners, agents and authorized representatives (including
attorneys, accountants, consultants, bankers, lenders and financial advisors) of
the Member and the Member’s Affiliates; and (iii) Persons who are (or who are
prospective) beneficial owners of equity interests in such Member.
“Requisite Member Approval” means the approval of each Affiliated Member Group
holding Interests with an aggregate Percentage Interest equal to or exceeding **
(giving effect to any modification to the Members’ Percentage Interests
contemplated by clause (c) of the definition of the term Percentage Interests).
“Restricted Project” shall have the meaning set forth in Section 3.3(b).
“ROFO Interest” shall have the meaning set forth in Section 7.2(a).
“ROFO Offer” shall have the meaning set forth in Section 7.2(a).
“Rules” shall have the meaning set forth in Section 6.15(d).
“Sale Proposal” shall have the meaning set forth in Section 7.2(b)(i).

16



--------------------------------------------------------------------------------






“Second Equalization Date” shall mean the first date on which the quotient
(expressed as a percentage) obtained by dividing the aggregate Investment
Balances of all members of the MWE Operating Company Group by the aggregate
Investment Balances of all members of the MWE Operating Company Group plus all
members of the EMG Group is equal to or greater than 70%.
“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder, as amended and any successor statutes thereto.
“Services Agreement” shall have the meaning set forth in the recitals.
“Solicitation Notice” shall have the meaning set forth in Section 7.2(b)(i).
“Solicitation Period” shall have the meaning set forth in Section 7.2(a)(ii).
“Solicitation Response” shall have the meaning set forth in Section 7.2(b)(i).
“Subsidiary” means, with respect to any Person, (a) any corporation, of which a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote generally in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof or (b) any limited liability company, partnership,
association or other business entity, of which a majority of the partnership or
other similar ownership interests thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof. For purposes of this definition, a Person or
Persons will be deemed to have a majority ownership interest in a limited
liability company, partnership, association or other business entity if such
Person or Persons will be allocated a majority of limited liability company,
partnership, association or other business entity gains or losses, or is or
controls the managing member or general partner of such limited liability
company, partnership, association or other business entity.
“Substitute Member” means a Person who is admitted to the Company as a Member
pursuant to Article 7, and then designated as a “Member” on an amended Exhibit A
to this Agreement.
“Succeeding Member” shall have the meaning set forth in Section 7.8(a).
“Tax Distributions” means distributions made to Members pursuant to Section 8.4.
“Tax Distribution Date” shall have the meaning set forth in Section 8.4(a).
“Tax Matters Member” shall have the meaning set forth in Section 11.4(a).
“Tier 1 Class A Contributions” shall have the meaning set forth in
Section 4.1(b)(i).
“Tier 3 Funding Completion Date” shall mean the first date on which the sum of
the Account Balances of all members of the MWE Operating Company Group plus the
Account Balances of all members of the EMG Group is equal to or greater than
$2,000,000,000.

17



--------------------------------------------------------------------------------






“Third Party Offer” shall have the meaning set forth in Section 7.2(a)(ii).
“Transaction Documents” shall have the meaning set forth in Section 5.1(b).
“Transfer” means any direct or indirect transfer, assignment, sale, conveyance,
license, lease, or partition of any Interest, and includes any “involuntary
transfer” such as a sale of any part of the Interest therein in connection with
any bankruptcy or similar insolvency proceedings, or any other disposition of
any Interest. A Transfer shall not include any pledge, hypothecation or
encumbrance of any Interest.
“Transferring Member” shall have the meaning set forth in Section 7.2(a).
“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).
“Trigger Date” shall mean December 31, 2016.
“True-Up Acquisition” shall have the meaning set forth in Section 4.9(a).
“True-Up Closing Date” shall have the meaning set forth in Section 4.9(d).
“True-Up Election” shall have the meaning set forth in Section 4.9(a).
“True-Up Election Notice” shall have the meaning set forth in Section 4.9(a).
“True-Up Price” shall have the meaning set forth in Section 4.9(a).
“True-Up Transferred Interests” shall have the meaning set forth in
Section 4.9(a).
“Unrelated Information” shall have the meaning set forth in Section 10.2.
ARTICLE 2
FORMATION AND TERM
Section 2.1    Formation; Continuation.
(a)    The Company was organized as a Delaware limited liability company under
and pursuant to the Act by the filing of the Certificate by an authorized person
and is being continued pursuant to the terms of this Agreement.
(b)    The name and mailing address of each Member, the total amount which has
been contributed to the capital of the Company by each Member through the date
hereof, the type of Interest held by each Member, each Member’s Percentage
Interest, each Member’s Account Balance and each Member’s Investment Balance is
listed on Exhibit A. The Board or the Operator shall cause Exhibit A to be
updated, from time to time, as may be necessary to accurately reflect

18



--------------------------------------------------------------------------------




the information therein. Any amendment or revision to Exhibit A made in
accordance with this Agreement shall not be deemed an amendment to this
Agreement. Any reference in this Agreement to Exhibit A shall be deemed to be a
reference to Exhibit A, as amended, revised and in effect from time to time.
Section 2.2    Name.
The business and affairs of the Company shall be conducted under the name
“MarkWest Utica EMG, L.L.C.” and such name shall be used at all times in
connection with the Company’s business and affairs, except to the extent the
Board agrees to the use by the Company of assumed names or other trade names or
fictitious names. The Company’s Managers or officers or the Operator shall
execute such assumed or fictitious name certificates as may be desirable or
required by law to be filed in connection with the business and affairs of the
Company and shall cause such certificates to be filed in all appropriate public
records.
Section 2.3    Term.
The term of the Company commenced upon the effectiveness of the Certificate and
shall continue perpetually, unless the Company is dissolved in accordance with
the provisions of this Agreement.
Section 2.4    Registered Agent and Office.
The registered office of the Company required by the Act to be maintained in
Delaware shall be the office of the initial registered agent named in the
Certificate or such other office (which need not be a place of business of the
Company) as the Board or the Operator may designate in the manner provided by
law. The registered agent of the Company in Delaware shall be the initial
registered agent named in the Certificate or such other Person or Persons as the
Board or the Operator may designate in the manner provided by law.
Section 2.5    Principal Place of Business.
The principal place of business of the Company shall be 1515 Arapahoe Street,
Tower 1, Suite 1600, Denver, CO 80202. At any time, the Board or the Operator
may change the location of the Company’s principal place of business; provided
that any change to a location outside the United States shall require prior
Board approval. The Company may have such other places of business as the Board
or the Operator may designate; provided that any business location outside of
the United States shall require Board approval.
Section 2.6    Qualification in Other Jurisdictions.
The Managers, the officers of the Company or the Operator shall cause the
Company to be qualified, formed or registered under assumed or fictitious name
statutes or similar laws in any jurisdiction in which the Company transacts
business. The Managers, the officers of the Company or the Operator shall
execute, deliver and file any certificates (and any amendments and/or
restatements thereof) necessary or appropriate for the Company to qualify and
continue to do

19



--------------------------------------------------------------------------------




business in a jurisdiction in which the Company may wish to conduct business. At
the request of the Board or the Operator, each Member shall execute,
acknowledge, swear to and deliver all certificates and other instruments
conforming with this Agreement that are necessary or appropriate to qualify,
continue and terminate the Company as a foreign limited liability company in all
such jurisdictions in which the Company may conduct business; provided, that no
Member shall be required to file any general consent to service of process or to
qualify as a foreign corporation, limited liability company, partnership or
other entity in any jurisdiction in which it is not already so qualified.
ARTICLE 3
PURPOSE AND POWERS OF THE COMPANY
Section 3.1    Purpose.
(a)    The purpose of the Company is to engage in (i) the natural gas midstream
business, including but not limited to natural gas gathering and processing and
(ii) the natural gas liquids processing, fractionation, transportation, storage
and marketing businesses, in each case in the Area of Mutual Interest and to
fulfill the obligations of the Company pursuant to any contract entered into by
the Company or under which the Company has assumed obligations of any Person
(the “Primary Business”), and to engage in any other business or activity that
now or in the future may be necessary, incidental, proper, advisable or
convenient to accomplish the foregoing purpose and that is not forbidden by the
law of the jurisdiction in which the Company engages in such business or
activity.
(b)    In no event shall this Agreement be held or construed to imply the
existence of a partnership (including a limited partnership) or joint venture
among the Members and no Member shall be held or construed to be a partner or
joint venturer of any other Member, for any purposes other than federal and
state tax purposes. No Member shall have any power or authority under this
Agreement to act as the agent or representative of the Company or any other
Member with regard to any matter beyond the scope of this Company.
Section 3.2    Powers of the Company.
The Company shall have all powers and privileges granted by the Act, any other
law, or by this Agreement, including incidental powers thereto, to the extent
that such powers and privileges are necessary, customary, convenient or
incidental to the attainment of the Company’s purpose.
Section 3.3    Projects, Restricted Projects, Exempted Projects and Out of Scope
Projects.
(a)    As part of the Primary Business, the Company shall use commercially
reasonable efforts to pursue the acquisition, development, construction and
operation of natural gas gathering and processing assets, natural gas liquids
processing, fractionation, transportation, storage and marketing assets,
including the Fractionation Project described on Exhibit B (such activities, the
“Projects”).
(b)    No Class B Member nor any Affiliate of a Class B Member (either directly
or indirectly through one or more Affiliates) shall, own, operate, manage,
control, engage in, participate in, invest in, finance, render services for,
assist others in, or otherwise carry out any

20



--------------------------------------------------------------------------------




Primary Business that does not constitute an Out of Scope Project (each, a
“Restricted Project”) other than through the Company, without Requisite Member
Approval, except as follows (any Restricted Project engaged in pursuant to one
of the following exceptions is an “Exempted Project”):
(i)    MWE Operating Company or its Affiliates may engage in a Restricted
Project outside the Company without Requisite Member Approval if the pursuit of
such Restricted Project by the Company does not receive approval of the Board
pursuant to Section 6.1 and Requisite Member Approval pursuant to Section 6.12
(solely due to the lack of approval by the Class A Managers and/or Class A
Members, as applicable), and the Company therefore is unable to pursue the
Restricted Project. For clarification purposes, if either (x) any of MWE, its
Affiliates, or the MPLX Entities offers a Restricted Project to the Company, and
if the pursuit of such Restricted Project by the Company does not receive
approval of the Board and/or Requisite Member Approval solely due to the lack of
approval by the Class A Managers and/or Class A Members, as applicable, as
described in this Section 3.3(b)(i), or (y) any of MWE, its Affiliates, or the
MPLX Entities offers a Restricted Project to the Class A Members or their
Affiliates, and the Class A Members and their Affiliates do not elect to
participate in such Restricted Project, then in each case, the Company and the
Class A Members shall not be entitled to participate or to claim any right to
participate in, and shall thereby release MWE, its Affiliates and the MPLX
Entities from any claim with respect to participation in, any subsequent
transaction relating to such Exempted Project by MWE, its Affiliates, or the
MPLX Entities, including any drop down transactions; and
(ii)    A Class B Member or its Affiliates may ** as part of ** Restricted
Projects; provided, that ** such Class B Member ** the Company ** the Class B
Member. In connection with ** the Company and the other Members **. Members
holding Interests with an aggregate Percentage Interest ** shall have the **
this Section 3.3(b)(ii) (which, for clarity purposes, shall not **). Such
Members may, by written notice to the Company ** from the Class B Member ** the
Class B Member or ** the Class B Member ** For the avoidance of doubt, the
Members that are ** the Restricted Project shall have the benefit of ** prior to
making ** In the event that such Members elect to ** constituting the Restricted
Project, the ** the Class B Member ** by the Class B Member or ** by the Class B
Member. ** such Class B Member or its Affiliates may ** of the Company.
Each Member recognizes and affirms that in the event of breach by such Member of
any of the provisions of this Section 3.3(b), money damages may be inadequate
and the non-breaching Members may have no adequate remedy at law. Accordingly,
each Member agrees that the non-breaching Members shall have the right, in
addition to any other rights and remedies existing in their favor, to enforce
their rights and each of the Members’ obligations under this Section 3.3(b) not
only by an action or actions for damages, but also by an action or actions for
specific performance, injunctive and/or other equitable relief in order to
enforce or prevent any violations (whether anticipatory, continuing or future)
of the provisions of this Section 3.3(b).
(c)    Notwithstanding anything to the contrary in this Agreement, in the event
that Class B Member(s) (either directly or indirectly through one or more
Affiliates) elects to pursue for its own account any Exempted Project pursuant
to Section 3.3(b), or any Member(s) elects to pursue

21



--------------------------------------------------------------------------------




an Out of Scope Project, then, to the extent reasonably requested by such
Member(s), the Company and the other Members hereby agree to reasonably amend
this Agreement or to enter into other reasonable and customary commercial and
other agreements such that such Member(s) or their respective Affiliates shall
be entitled to receive the benefits attributable to such Exempted Project or Out
of Scope Project or to otherwise pursue the Exempted Project or Out of Scope
Project.
(d)    The Company and the Members recognize that: (i) EMG and its Affiliates
own and will own substantial equity interests in other companies (existing and
future) that participate in the energy industry (“EMG Portfolio Companies”) and
have in the past and will in the future enter into advisory service agreements
with such EMG Portfolio Companies; (ii) the EMG Representatives who serve as
Managers also serve as principals of other EMG Portfolio Companies; and (iii) at
any time, other EMG Portfolio Companies may be in direct or indirect competition
with the Company and/or its Subsidiaries. The Company and the Members
acknowledge and agree that (A) EMG, its Affiliates and EMG Representatives:
(I) shall not be prohibited or otherwise restricted by their relationship with
the Company and its Subsidiaries from engaging in the business of investing in
EMG Portfolio Companies, entering into agreements to provide services to such
EMG Portfolio Companies or acting as directors or advisors to, or other
principals of, such EMG Portfolio Companies, regardless of whether such
activities are in direct or indirect competition with the Company or the Primary
Business, and (II) shall not have any obligation to offer the Company or its
Subsidiaries any business opportunity resulting from EMG and its Affiliates’
ownership in the EMG Portfolio Companies, and (B) the Company and the Members
hereby renounce any interest or expectancy in any such business opportunity
pursued by EMG, its Affiliates, the EMG Representatives or another EMG Portfolio
Company and waive any claim that any such business opportunity constitutes a
corporate, partnership or other business opportunity of the Company or any of
its Subsidiaries; provided, however, that nothing contained in this
Section 3.3(d) is intended to limit the confidentiality obligations in
Section 5.4 and EMG, its Affiliates, the EMG Portfolio Companies and the EMG
Representatives are expressly prohibited from using any Confidential Information
(i) to pursue any such business opportunity, (ii) in providing services to the
EMG Portfolio Companies or (iii) in acting as directors or advisors to, or other
principals of, such companies.
(e)    No Member or its Affiliates shall have any obligation to communicate or
offer any Out of Scope Projects to the Company or the other Members. The Members
acknowledge and agree that each Member, and their respective Affiliates, may
presently or in the future engage in and/or possess an interest in other
business ventures of every nature and description, independently or with others,
outside of the Area of Mutual Interest, whether or not such business ventures
are within the scope of the Primary Business, or within the Area of Mutual
Interest, so long as such ventures constitute Out of Scope Projects or Exempted
Projects, and neither the Company nor any other Members shall have any right by
virtue of this Agreement in and to any Out of Scope Projects or Exempted
Projects, or to the income or profits derived therefrom.

22



--------------------------------------------------------------------------------






ARTICLE 4
CAPITAL CONTRIBUTIONS, MEMBER INTERESTS,
CAPITAL ACCOUNTS AND FUTURE CAPITAL REQUIREMENTS
Section 4.1    Capital Contributions.
(a)    Current Capital Contributions. The Members acknowledge and agree that, on
or prior to the date hereof, MWE Operating Company and EMG have made the
respective Capital Contributions (each, a “Current Capital Contribution”) to the
Company in the amounts set forth on Exhibit A, in exchange for the Percentage
Interest and the type of Interest set forth on Exhibit A.
(b)    Additional Capital Contributions Prior to the Tier 3 Funding Completion
Date.
(i)    The Class A Members hereby collectively agree to make from time to time
additional cash Capital Contributions to the Company, on an as needed basis and
as consistent with the applicable Approved Budget, until such time as the
Class A Members have an aggregate Account Balance of $750,000,000.00 (such
Capital Contributions, the “Tier 1 Class A Contributions”). Such Capital
Contributions shall be made upon receipt by each Class A Member of a Capital
Call properly made by the Board to such Class A Members for such amount. The
Class A Members shall contribute to the Company the amount of capital so
requested in proportion to their respective Class A Percentage Interests, within
15 Business Days after receipt of such Capital Call.
(ii)    Following the funding of the Tier 1 Class A Contributions, the Class A
Members hereby collectively agree to make from time to time additional cash
Capital Contributions to the Company, on an as needed basis and as consistent
with the applicable Approved Budget (to the extent such cash Capital
Contributions are not funded by the Class B Members pursuant to
Section 4.1(b)(iii)), until such time as the Class A Members have an aggregate
Account Balance of at least $950,000,000.00 (such Account Balance, the “Minimum
Class A Investment”). Such Capital Contributions shall be made upon receipt by
each Class A Member of a Capital Call properly made by the Board to such Class A
Members for such amount. The Class A Members shall contribute to the Company the
amount of capital so requested in proportion to their respective Class A
Percentage Interests, within 15 Business Days after receipt of such Capital
Call. Upon the first to occur of (1) the contribution of the Class A Member’s
Initial Capital Contribution, each of the Tier 1 Class A Contributions, and the
cash Capital Contributions required pursuant to this Section 4.1(b)(ii), or (2)
the occurrence of the Trigger Date (provided that the Class A Members have not
defaulted on any obligation to contribute additional capital to the Company
prior to the Trigger Date pursuant to a valid request made pursuant to
Section 4.1(b)(i) or Section 4.1(b)(ii) which such obligation was due prior to
and remains uncured as of the Trigger Date), the Class A Members shall
thereafter have no obligation to contribute any additional capital to the
Company.

23



--------------------------------------------------------------------------------






(iii)    Following the funding of the Tier 1 Class A Contributions by the
Class A Members pursuant to Section 4.1(b)(i), the Class B Members will have the
right, but not the obligation, to elect to fund up to 60% of all additional cash
Capital Contributions required by the Company and consistent with the applicable
Approved Budget until such time as the Class A Members’ Account Balance equals
the Minimum Class A Investment. Such election (1) will be a one-time election to
fund up to 60% of all Capital Calls after the Tier 1 Class A Contributions have
been funded and until the Class A Members have made Capital Contributions equal
to the Minimum Class A Investment and (2) will be made by the Class B Members in
connection with the first Capital Call properly made by the Board pursuant to
Section 4.1(b)(ii) that includes notice to the Class B Members that the Tier 1
Class A Investments have been fully funded by the Class A Members. If the
Class B Members make such election, then such Capital Contributions shall be
made upon receipt by each Class B Member of a Capital Call properly made by the
Board and the Class B Members shall contribute to the Company the amount of
capital so requested as set forth in this Section 4.1(b)(iii) and in proportion
to their respective Class B Percentage Interests, within 15 Business Days after
receipt of such Capital Call.
(iv)    Following the funding of the Minimum Class A Investment by the Class A
Members pursuant to Sections 4.1(b)(i) and 4.1(b)(ii), the Class B Members
hereby agree to make from time to time additional cash Capital Contributions to
the Company, on an as needed basis and as consistent with the applicable
Approved Budget, until the occurrence of the Tier 3 Funding Completion Date.
Prior to the occurrence of the Tier 3 Funding Completion Date, at each time when
the Company requires additional capital, the Board shall issue a Capital Call to
the Class B Members, and the Class B Members shall contribute to the Company the
amount of capital so requested, in proportion to their respective Class B
Percentage Interests, within 15 Business Days after receipt of such Capital
Call.
(c)    Capital Contributions After the Tier 3 Funding Completion Date But Prior
to the Second Equalization Date.
(i)    After the Tier 3 Funding Completion Date but prior to the Second
Equalization Date: (1) the Class A Members will have the right, but not the
obligation, to elect to fund up to 10% of all additional cash Capital
Contributions required by the Company and consistent with the applicable
Approved Budget or any permitted deviations thereto or pursuant to an Emergency
Capital Call (with such aggregate amount being allocated among the Class A
Members in accordance with their respective Class A Percentage Interests, or in
such other proportions as the Class A Members may mutually agree), in accordance
with Section 4.1(c)(ii) below; and (2) the Class B Members hereby agree to make,
in accordance with their respective Class B Percentage Interests, from time to
time additional cash Capital Contributions to the Company (to the extent such
cash Capital Contributions are not funded by the Class A Members pursuant to
clause (1) of this Section 4.1(c)(i)), on an as needed basis and as consistent
with the applicable Approved Budget, until the occurrence of the Second
Equalization Date.

24



--------------------------------------------------------------------------------






(ii)    After the Tier 3 Funding Completion Date and thereafter from time to
time as each Class A Member may elect, each Class A Member shall deliver written
notice to the Company (which may be delivered by electronic mail) specifying the
percentage of the aggregate capital (not to exceed 10%) that may be called by
the Company that each Class A Member desires to contribute in each Capital Call
issued after the date such notice is given and prior to the Second Equalization
Date or, if earlier, the delivery of a subsequent Funding Electing Notice by
such Class A Member (each such notice, a “Funding Election Notice”). A Funding
Election Notice issued by a Class A Member shall replace any prior Funding
Election Notice issued by such Class A Member, and each Class A Member can
deliver revised Funding Election Notices at any time, in its sole discretion;
provided, that a revised Funding Election Notice shall only be effective with
respect to Capital Calls delivered to the applicable Class A Member after the
date of the delivery of such revised Funding Election Notice to the Company (and
any prior Funding Election Notice shall remain in effect with respect to Capital
Calls delivered to the applicable Class A Member prior to such date). If no
Funding Election Notice is delivered by a Class A Member, then such Class A
Member shall be deemed to have elected not to fund any Capital Contributions
with respect to such Capital Call. If a Class A Member delivers a Funding
Election Notice to the Company, then such Class A Member will be obligated to
make the Capital Contributions as so elected in the then effective Funding
Election Notice upon receipt by such Class A Member of a Capital Call properly
made by the Board. All Class A Members who so elect pursuant to a Funding
Election Notice, and all Class B Members, shall contribute to the Company the
amount of capital they are obligated to fund to the Company pursuant to this
Section 4.1(c) after the completion of the process described in this
Section 4.1(c)(ii) within 15 Business Days after receipt of a Capital Call
properly made by the Board or an Emergency Capital Call properly made by the
Operator.
(iii)    With respect to additional capital required under this Section 4.1(c),
the Class A Members and Class B Members will use commercially reasonable efforts
to cooperate in making and communicating funding elections to permit the
continued orderly conduct of the Company’s business.
For the avoidance of doubt, after the earlier to occur of the First Equalization
Date and the Trigger Date, the Percentage Interests of the Members shall be
subject to adjustment (upward and downward) pursuant to this Section 4.1, based
upon the Members’ respective Investment Balances giving effect to such
additional Capital Contributions made pursuant to this Section 4.1.
(d)    Capital Contributions After the Second Equalization Date.
(i)    If the Company requires additional capital consistent with the applicable
Approved Budget or permitted deviations thereto or pursuant to an Emergency
Capital Call after the Second Equalization Date, then the Class A Members and
the Class B Members will have the right, but not the obligation, to make
additional cash Capital Contributions in proportion to their respective
Investment Balances. If the Class A Members or the Class B Members do not elect
to make their respective proportionate share of such

25



--------------------------------------------------------------------------------




additional cash Capital Contributions, or elect to contribute less than the
amount set forth in the first sentence of this Section 4.1(d)(i), the Class A
Members may elect to contribute such additional capital not contributed by the
Class B Members, and the Class B Members may elect to contribute such additional
capital not contributed by the Class A Members, as applicable.
(ii)    With respect to additional capital required under this Section 4.1(d),
the Class A Members and Class B Members will use commercially reasonable efforts
to cooperate in making and communicating funding elections to permit the
continued orderly conduct of the Company’s business. The Member(s) electing to
fund additional capital pursuant to this Section 4.1(d) shall contribute to the
Company the amount of capital so elected within 15 Business Days after receipt
of a Capital Call properly made by the Board or of an Emergency Capital Call
properly made by the Operator.
For the avoidance of doubt, the Percentage Interests of the Members shall be
subject to adjustment (upward and downward) pursuant to this Section 4.1(d),
based upon the Members’ respective Investment Balances giving effect to such
additional Capital Contributions made pursuant to this Section 4.1(d). If
elections to contribute capital by the Members are less than the total amount of
capital required by the Company consistent with the applicable Approved Budget
pursuant to this Section 4.1(d), then the Company may seek to obtain the
requested capital from third parties, which may include issuing additional
Interests in the Company pursuant to Section 5.3 and subject to Section 5.6, if
applicable.
Section 4.2    Capital Contribution Defaults.
If a Member fails to contribute any capital to the Company that is required to
be so contributed pursuant to Section 4.1, such Member shall be considered in
default (a “Defaulting Member”), but shall remain fully obligated to contribute
such capital to the Company. The Company shall be entitled to pursue all
remedies available at law or in equity against the Defaulting Member, including
any one or more of the following:
(a)    the Company may take all actions, including court proceedings, as the
other Members may deem appropriate, to obtain payment by the Defaulting Member
of the required amount of the Capital Contribution remaining unpaid, together
with interest thereon at the Default Rate from the date that the required
Capital Contribution was required to be contributed to the Company until the
date it is so contributed, at the cost and expense of the Defaulting Member; and
(b)    the non-defaulting Members may advance the portion of the Defaulting
Member’s Capital Contribution that is in default, in accordance with the
non-defaulting Members’ respective Percentage Interests, and, at the option of
the non-defaulting Members, the non-defaulting Members making such advance may
be deemed to have made a loan to the Defaulting Member in the amount of the
Capital Contribution so advanced, which loan shall bear interest at the Default
Rate from the date that such advance is made until the loan is repaid in full,
and until such loan is repaid in full, the non-defaulting Members making such
loan to the Defaulting Member shall be entitled to receive all distributions of
Available Cash that would otherwise be payable to the Defaulting Member
hereunder, in accordance with the non-defaulting Members’ respective

26



--------------------------------------------------------------------------------




Percentage Interests (and the amount of distributions of Available Cash and
liquidating distributions that would otherwise be payable to the Defaulting
Member but that are paid to the non-defaulting Member(s) pursuant to this clause
shall first be applied against interest and then against the outstanding
principal due); provided that for purposes of maintaining Capital Accounts, any
distributions otherwise payable to the Defaulting Member but paid to the
non-defaulting Member(s) shall be deemed to have first been distributed to the
Defaulting Member and then paid by it to the non-Defaulting Members(s).
Section 4.3    Member’s Interest.
A Member’s Interest shall for all purposes be personal property. Title to the
Company’s assets, whether real, personal or mixed and whether tangible or
intangible, shall be deemed to be owned by the Company as an entity, and no
Member, Manager, Operator or officer of the Company shall have any ownership
interest in such Company assets.
Section 4.4    Status of Capital Contributions; Capital Calls.
(a)    Except as otherwise provided in this Agreement, no Member, or the
successor or assign of a Member, may demand a return of its Capital
Contributions, in whole or in part. An unrepaid Capital Contribution is not a
liability of the Company or of any Member.
(b)    No Member or Affiliate of any Member shall receive any interest, return,
compensation or drawing with respect to its Capital Contributions or its Capital
Account, except as otherwise specifically provided in this Agreement.
(c)    Except as otherwise provided in this Agreement, no Member shall be
required to lend any funds or make any additional Capital Contributions to the
Company. No Member shall have any personal liability for the repayment of any
other Member’s Capital Contribution or be required to contribute or lend any
cash or property to the Company to enable the Company to repay any Member’s
Capital Contributions.
(d)    The Company, the Board and the Operator will use commercially reasonable
efforts to not initiate Capital Calls more frequently than once per calendar
month; provided that the Members acknowledge that more frequent Capital Calls
may be required in the case of events outside of the ordinary course of
business, including in response to emergencies or similar situations.
(e)    Capital Calls shall be prepared by the Operator and submitted to the
Board for approval (and such submission may be made by email), except as
otherwise set forth below for Emergency Capital Calls. If the funding called by
the Capital Call is consistent with the Approved Budget in effect at the time of
such Capital Call or any deviations therefrom that are permitted pursuant to
this Agreement (a “Budgeted Capital Call”), the Board will approve, make and
issue the Budgeted Capital Call within 5 Business Days after the Capital Call
has been submitted by the Operator to the Board for approval; provided that,
notwithstanding the foregoing, the Operator is expressly authorized to issue a
Capital Call to the Members (an “Emergency Capital Call”) without Board approval
for expenditures that are reasonably necessary to be expended in order to
respond to emergencies, including fires, spills, or any other events that may
endanger life, the environment,

27



--------------------------------------------------------------------------------




or property, and the Operator will report to the Board as soon as practicable
the nature of any such emergency that arises, the measures it is taking in
respect of such event, and the estimated related expenditures. Any Capital Calls
that do not constitute Emergency Capital Calls shall require the approval of the
Board.
(f)    Not later than 5 Business Days after the submission of any Capital Call
by the Operator to the Board for approval that the Operator has designated as a
Budgeted Capital Call, either the Class A Members or the Class B Members, may,
by delivering a written notice to the Company and the Operator executed by Class
A Members with at least 50% of the Class A Percentage Interests or Class B
Members with at least 50% of the Class B Percentage Interests, respectively
(such notice, a “Capital Call Dispute Notice”), dispute whether such Capital
Call was called for the funding of capital consistent with the capital
requirements contemplated by the Approved Budget in effect at the time of such
Capital Call or any permitted deviations thereto. The Parties will work together
in good faith to resolve any such dispute as promptly as practicable. If any
such dispute is not resolved within 5 Business Days after receipt of the Capital
Call Dispute Notice, then any such dispute shall, as promptly as practicable, be
submitted to binding arbitration in a manner consistent with the process
contemplated by Section 6.15(d), except that the Arbitration Panel shall render
its decision as to whether such Capital Call was called for the funding of
capital consistent with the capital requirements contemplated by the applicable
Approved Budget or permitted deviations thereto no later than 5 Business Days
after the selection of the chairman of the Arbitration Panel. If the Arbitration
Panel determines that such Capital Call (or a portion thereof) was made for such
purpose, such Capital Call (or such portion thereof) will be considered a duly
made Budgeted Capital Call for all purposes of this Agreement, shall
automatically be deemed approved, made and issued by the Board, and shall be
required to be funded in accordance with the other provisions of this Agreement.
If the Arbitration Panel determines that such Capital Call (or a portion
thereof) was not made for such purpose, such Capital Call (or such portion
thereof) shall not be subject to the approval provisions thereof and shall not
be required to be approved, made and issued by the Board unless otherwise
approved by the Board. The Arbitration Panel shall have the power to extend the
time periods set forth in this Agreement regarding the funding of Capital Calls
to the extent necessary to permit the Arbitration Panel to render its decision
and to allow the applicable Members not more than 10 days after the rendering of
such decision to fund any amounts that the Arbitration Panel determines were
part of a Budgeted Capital Call.
Section 4.5    Capital Accounts.
(a)    A separate Capital Account shall be established and maintained for each
Member in accordance with the requirements of Treasury Regulations
Section 1.704-1(b)(2)(iv). The original Capital Account established for any
Member who acquires an Interest by virtue of an assignment in accordance with
the terms of this Agreement shall be in the same amount as and shall replace the
Capital Account of the assignor of such Interest. To the extent such Member
acquires less than all of the Interest of the assignor of the Interest so
acquired by such Member, the original Capital Account of such Member and its
Capital Contributions shall be in proportion to the Interest it acquires, and
the Capital Account of the assignor who retains an Interest shall be reduced in
proportion to the Interest it retains.
(b)    The Capital Account of each Member shall be maintained in accordance with
the following provisions:

28



--------------------------------------------------------------------------------






(i)    to such Member’s Capital Account there shall be credited such Member’s
Capital Contributions, such Member’s distributive share of Profits, special
allocations of income and gain, and the net amount of any Company liabilities
that are assumed by such Member or that are secured by any Company assets
distributed to such Member;
(ii)    to such Member’s Capital Account there shall be debited the amount of
cash and the Gross Asset Value of any Company assets distributed to such Member
pursuant to any provision of this Agreement, such Member’s distributive share of
Losses, special allocations of loss and deduction, and the net amount of any
liabilities of such Member that are assumed by the Company or that are secured
by any property contributed by such Member to the Company;
(iii)    in determining the amount of any liability for purposes of this
Section 4.5(b), there shall be taken into account Section 752(c) of the Code and
any other applicable provisions of the Code and the Treasury Regulations; and
(iv)    the Capital Accounts shall be increased or decreased upon a revaluation
of Company property pursuant to clause (b) of the definition of Gross Asset
Value in the manner prescribed in Treasury Regulation
Section 1.704-1(b)(2)(iv)(f), and for the avoidance of doubt, the parties agree
that Capital Contributions made by a Member pursuant to Section 4.1(b),
Section 4.1(c), Section 4.1(d) or Section 4.1(e) shall be treated as the
exercise of a “noncompensatory option,” as such term is defined in Treasury
Regulation Section 1.721-2(f).
Section 4.6    Capital Accounts Generally.
(a)    Except as otherwise provided in this Agreement, whenever it is necessary
to determine the Capital Account of any Member for any purpose hereunder, the
Capital Account of such Member shall be determined after giving effect to all
adjustments provided for in Section 4.5 for the current Fiscal Year in respect
of transactions effected prior to the date such determination is to be made.
(b)    No Member shall be entitled to withdraw any part of its Capital Account,
or to receive any distribution from the Company except as specifically provided
in this Agreement.
Section 4.7    Account Balances.
The Company shall maintain an account for each Member, the balance of which
(such Member’s “Account Balance”) shall equal the sum of such Member’s Current
Capital Contribution and any additional Capital Contributions made by a Member
pursuant to Sections 4.1(b), 4.1(c) and 4.1(d). An assignee of all or any
portion of an Interest shall succeed to a portion of the assignor Member’s
Account Balance in proportion to the Interest acquired.

29



--------------------------------------------------------------------------------




   
Section 4.8    Investment Balances.
The Company shall maintain an account (an “Investment Account”) for each Member,
the balance of which (with respect to each Member, such Member’s “Investment
Balance”) shall be determined in accordance with the following:
(a)    With respect to each Class B Member, as of any date of determination,
such Class B Member’s Investment Balance shall be equal to such Class B Member’s
Account Balance, subject to adjustment in accordance with Section 4.9(e) and in
connection with any disposition made pursuant to Article 7.
(b)    With respect to each Class A Member, as of any date of determination:
(i)    if such date of determination occurs prior to the date on which the
aggregate Account Balances of all Class A Members exceed $500,000,000, then such
Class A Member’s Investment Balance shall be equal to such Class A Member’s
Account Balance, subject to adjustment in accordance with Section 4.9(e) and in
connection with any disposition made pursuant to Article 7; and
(ii)    if such date of determination occurs on or after the date on which the
aggregate Account Balances of all Class A Members exceed $500,000,000, then such
Class A Member’s Investment Balance shall be equal to such Class A Member’s
Account Balance plus such Class A Member’s Investment Balance Preference Amount,
subject to adjustment in accordance with Section 4.9(e) and in connection with
any disposition made pursuant to Article 7.
For the avoidance of doubt, the Class A Members shall accrue Investment Balance
Preference Amounts only during periods, if any, ending on or before December 31,
2016 in which the aggregate Account Balances of all Class A Members exceed
$500,000,000 as of the end of such period. No Investment Balance Preference
Amounts shall accrue to the Class A Members after December 31, 2016.
(c)    For purposes of this Agreement:
(i)     “Investment Balance Preference Base Amount” means, with respect to each
Class A Member, an amount, calculated, as applicable, (A) on the last day of
each calendar quarter (to the extent the aggregate Account Balances of all Class
A Members exceed $500,000,000 as of such determination date) and ending on or
prior to December 31, 2016 and (B) on the day before any liquidation subject to
Section 13.4 that occurs on or prior to December 31, 2016, equal to **
(ii)    “Investment Balance Preference Amount” means, with respect to each Class
A Member, an amount, calculated, as applicable, (A) on the last day of each
calendar quarter following the date on which the aggregate Account Balances of
all Class A Members exceed $500,000,000 and ending on or prior to December 31,
2016 and (B) on the day before any liquidation subject to Section 13.4 that
occurs on or prior to December 31, 2016, equal to **

30



--------------------------------------------------------------------------------






(iii)    “Investment Balance Preference Rate” means **
Section 4.9    2016 True-Up.
(a)    On **, the Company or the Operator shall deliver to the Class A Members
the Investment Balances of the Members, and the projected Investment Balances as
of December 31, 2016. If the aggregate Investment Balances of all Class B
Members are not projected to equal at least 51% of the aggregate Investment
Balances of all Members on December 31, 2016, then the Class A Members may, by
delivering a written notice (a “True-Up Election Notice”) executed by each of
the Class A Members to the Class B Members **, elect (a “True-Up Election”) to
require the Class B Members (in proportion to their respective Class B
Percentage Interests, or in such other proportions as the Class B Members may
mutually agree) to purchase sufficient Class A Interests (the Class A Interests
to be so purchased, by each Class B Member from each Class A Member,
collectively, the “True-Up Transferred Interests”) from the Class A Members,
with the Class A Interests to be acquired from each Class A Member to be
allocated among the Class A Members in accordance with their respective Class A
Percentage Interests, or in such other proportions as the Class A Members may
mutually agree (such acquisitions, collectively, the “True-Up Acquisition”), at
the True-Up Price, such that immediately following the True-Up Acquisition, the
aggregate Investment Balances of the Class B Members equal 51% of the aggregate
Investment Balances of all Class A Members and Class B Members based on actual
Investment Balances of all Members on December 31, 2016 (the aggregate amount by
which the Investment Balances of the Class B Members increases in connection
with the True-Up Acquisition is referred to as the “Aggregate True-Up Price,”
and, with respect to any Class A Member participating in the True-Up
Acquisition, the “True-Up Price” refers to the product of (x) its Class A
Percentage Interest or in such other proportions as the Class A Members may
mutually agree and (y) the Aggregate True-Up Price). ** For the avoidance of
doubt, if the aggregate Investment Balances of all Class B Members were
projected pursuant to Section 4.9(a) not to equal at least 51% of the aggregate
Investment Balances of all Members on December 31, 2016, but are equal to at
least 51% of the aggregate Investment Balances of all Members on December 31,
2016, the True-Up Acquisition shall not be consummated.
(b)    If the Class A Members do not timely deliver a True-Up Election Notice to
the Class B Members pursuant to Section 4.9(a), then the Class A Members will be
deemed to have elected not to have made a True-Up Election. If the Class A
Members do timely deliver a True-Up Election Notice to the Class B Members
pursuant to Section 4.9(a), then the Class A Members will be deemed to have
timely made a True-Up Election and the Class B Members shall be required to
consummate the True-Up Acquisition on or prior to March 1, 2017, and the True-Up
Acquisition shall be deemed to be effective as of January 1, 2017. In the event
of a True-Up Election, no preference shall accrue to the Investment Balances of
the Class A Members on or after January 1, 2017, provided that any prior accrual
shall continue to be allocated to such Investment Balances.
(c)    In the event any Class B Member does not purchase its share of the
True-Up Transferred Interests pursuant to Section 4.9, then in addition to any
other rights the Class A Members may have at law or in equity:

31



--------------------------------------------------------------------------------






(i)    the Class A Members may take all actions, including court proceedings, as
the Class A Members may deem appropriate, to obtain payment by such Class B
Member of the amount required to purchase such True-Up Transferred Interests,
together with interest thereon at the Default Rate from the scheduled True-Up
Closing Date until the date such Class B Member so purchases such True-Up
Transferred Interests, at the cost and expense of such Class B Member;
(ii)    The Class A Members may advance any portion of the funds required for
such Class B Member to purchase the True-Up Transferred Interests, and, at the
option of EMG, EMG may be deemed to have made a loan to such Class B Member in
the amount of the funds so advanced, which loan shall bear interest at the
Default Rate from the date that such advance is made until the loan is repaid in
full, and until such loan is repaid in full, EMG shall be entitled to receive
all distributions of Available Cash that would otherwise be payable to such
Class B Member hereunder, in accordance with such Class B Member’s Percentage
Interest;
(iii)    EMG shall be entitled, at its option, to cause the Company to remove
MWE Operating Company as the Operator and the Class A Members may,
notwithstanding anything to the contrary in Section 6.11, in their sole
discretion, cause the Company to designate EMG or its designee as the Operator
and enter into a new services agreement with such new Operator (and, upon such
removal, the Services Agreement shall terminate in accordance with its terms)
only if **; and
(iv)    If any Class B Member does not purchase its share of True-Up Transferred
Interests in accordance with Section 4.9(a), ** Notwithstanding the foregoing,
in the event that the Class B Member who failed to purchase its share of True-Up
Transferred Interests **
(d)    The closing of the True-Up Acquisition shall take place on the date
(which may not be later than March 1, 2017, nor earlier than January 1, 2017,
subject to extension to the extent necessary to pursue any required regulatory
approvals, including to allow for the expiration or termination of all waiting
periods under the Hart-Scott-Rodino Antitrust Improvements Act of 1976) (the
“True-Up Closing Date”) designated by the Class B Members in a written notice
delivered to the Class A Members within 15 days after the timely delivery of a
True-Up Election Notice. The Class B Members (in proportions determined in
accordance with Section 4.9(a)) will pay for the True-Up Transferred Interests
by wire transfer of funds equal to the Aggregate True-Up Price on the True-Up
Closing Date. The Class B Members will be entitled to require all of the
signatures of Class A Members selling True-Up Transferred Interests on any
documents or agreements executed in connection with such purchase to be
notarized and to receive representations and warranties from each such Class A
Member regarding: (i) such Class A Member’s power, authority and legal capacity
to enter into and consummate such sale and to transfer valid right, title and
interest in such True-Up Transferred Interests; (ii) such Class A Member’s valid
title to and ownership of such True-Up Transferred Interests and the absence of
any liens, security interests, pledges (including any EMG Pledge), and other
encumbrances on such True-Up Transferred Interests (excluding those arising

32



--------------------------------------------------------------------------------




under applicable securities Laws or the organizational documents of the
Company); (iii) the absence of any violation, default, or acceleration of any
agreement or instrument pursuant to which such Class A Member or its assets are
bound as the result of such sale; and (iv) the absence of, or compliance with,
any governmental or third party consents, approvals, filings or notifications
required to be obtained or made by such Class A Member in connection with such
sale. The Class A Members will be entitled to require all of the signature pages
of the Class B Members purchasing True-Up Transferred Interests on any documents
or agreements executed in connection with such purchase to be notarized and to
receive representations and warranties from each such Class B Member regarding:
(i) such Class B Member’s power, authority and legal capacity to enter into and
consummate the purchase of such True-Up Transferred Interests; (ii) the absence
of any violation, default, or acceleration of any agreement or instrument
pursuant to which such Class B Member or its assets are bound as the result of
such sale; and (iii) the absence of, or compliance with, any governmental or
third party consents, approvals, filings or notifications required to be
obtained or made by such Class B Member in connection with such purchase.
(e)    In connection with the True-Up Acquisition, (i) the Class A Interests
acquired by the Class B Members in the True-Up Acquisition will be automatically
and permanently converted into Class B Interests, (ii) the Account Balances and
Investment Balances of the Class B Members acquiring such converted Interests
will be increased by the amount of the Account Balances and Investment Balances,
immediately prior to the True-Up Acquisition, of each Class A Member that sold
Interests in the True-Up Acquisition that is proportionate to the percentage of
the Class A Interests sold by such Class A Member in the True-Up Acquisition
relative to the Class A Interests held by such Class A Member immediately prior
to the True-Up Acquisition and (iii) the Account Balances and Investment
Balances of each such Class A Member shall decrease by the same amounts,
respectively.
(f)    For the avoidance of doubt, after the consummation of the True-Up
Acquisition, additional Capital Contributions shall be made to the Company in
accordance with Section 4.1(b), after giving effect to the adjustments to the
Member’s Account Balances and Investment Balances contemplated by
Section 4.9(e).
ARTICLE 5
MEMBERS, MEETINGS AND AMENDMENTS
Section 5.1    Powers of Members.
(a)    Except for the right to consent to or approve certain matters as
expressly provided in this Agreement, the Members in their capacity as Members
shall not have any other power or authority to manage the business or affairs of
the Company or to bind the Company or enter into agreements on behalf of the
Company.
(b)    To the fullest extent permitted by law and notwithstanding any provision
of this Agreement or any other document executed in connection with this
Agreement (a “Transaction Document”) to the contrary, no Member in its capacity
as a Member shall have any duty, fiduciary or otherwise, to the Company or any
other Member in connection with the business and affairs of the Company or any
consent or approval given or withheld pursuant to this Agreement or any other
Transaction Document.

33



--------------------------------------------------------------------------------






(c)    Any matter requiring the consent or approval of the Members pursuant to
this Agreement may be taken without a meeting, without prior notice and without
a vote, by a consent in writing, setting forth such consent or approval, and
signed by Members holding Interests not less than the requisite Interests
necessary to consent to or approve such action; provided, that at least one
Class A Member or Class B Member, as applicable, shall be required to sign such
consent or approval in order for such consent to be effective in the event that
the Class A Members or Class B Members, as applicable, did not receive prior
written notice of the action to be so taken (which prior written notice may be
given by electronic mail). Prompt notice of such consent or approval shall be
given by the Company to those Members who have not joined in such consent or
approval.
Section 5.2    No Resignation or Expulsion.
A Member may not take any action to resign, withdraw or retire as a Member
voluntarily, and a Member may not be expelled or otherwise removed involuntarily
as a Member, prior to the dissolution and winding up of the Company, other than
as a result of a Permitted Transfer of all of such Member’s Interests in
accordance with Article 7 and each of the transferees of such Interests being
admitted as a Substitute Member.
Section 5.3    Additional Members.
(a)    After the Board makes a Capital Call pursuant to Section 4.1(d) that was
not fully funded by the Members and subject to the preemptive rights set forth
in Section 5.6 to the extent applicable, the Member(s) who fully funded such
Capital Call in proportion to their respective Account Balances may, at such
Members’ option, elect to cause the Company, without first obtaining Board
approval or Requisite Member Approval, to issue additional Interests and to
admit any Person as an additional member of the Company (each, an “Additional
Member” and collectively, the “Additional Members”). Each such Person receiving
additional Interests shall be admitted as an Additional Member at the time such
Person (i) executes a counterpart signature page agreeing to be bound hereby and
such other documents or instruments as may be required in the Board’s reasonable
judgment to effect the admission (including any applicable EMG Pledge Consent),
and (ii) is designated as a Member (with a corresponding Percentage Interest,
Account Balance and Investment Balance) on an amended or supplemental Exhibit A.
Subject to the terms of this Agreement the Company may issue additional
Interests or additional classes of membership interests to existing Members or
to new or Additional Members in exchange for Capital Contributions made pursuant
to this Agreement, including cash, property or services or any combination
thereof.
(b)    Additional Members shall not be entitled to any retroactive allocation of
the Company’s income, gains, losses, deductions, credits or other items;
provided, that subject to the restrictions of Section 706(d) of the Code,
Additional Members shall be entitled to their respective share of the Company’s
income, gains, losses, deductions, credits and other items arising under
contracts entered into before the effective date of the admission of any
Additional Members to the extent that such income, gains, losses, deductions,
credits and other items arise after such effective date. To the extent
consistent with Section 706(d) of the Code and Treasury Regulations promulgated
thereunder, the Company’s books may be closed at the time Additional Members are

34



--------------------------------------------------------------------------------




admitted (as though the Company’s tax year had ended) or the Company may credit
to the Additional Members pro rata allocations of the Company’s income, gains,
losses, deductions, credits and items for that portion of the Company’s Fiscal
Year after the effective date of the admission of the Additional Members.
Section 5.4    Confidentiality Obligations of Members.
(a)    Each Member agrees that all Confidential Information shall be kept
confidential by the Member, shall only be used for the purpose of reviewing and
evaluating the performance of the Company and the Member’s Interest therein, and
shall not be disclosed in any manner, except to such of the Member’s
Representatives who have a need to know and who agree to be, or are otherwise,
bound by the Member’s obligations hereunder and except as otherwise expressly
permitted in this Section 5.4. Each Member shall be responsible for any breach
of this Section 5.4 by itself or any of its Representatives, and each Member
covenants and agrees that it shall promptly notify the Company of any actual,
potential or threatened breach of this Section 5.4 and shall, at its own
expense, enforce, and assist the Company in its enforcement of, the provisions
of this Section 5.4, including, to the extent reasonably necessary, seeking
specific enforcement through court proceedings. Subject to Section 5.4(b), if a
Member or any of its Representatives is requested or required by applicable law,
rule or regulation, regulatory authority, subpoena, civil investigation, court
order, demand or similar legal process to disclose any Confidential Information,
the Member shall, to the maximum extent permitted by applicable law, provide the
Company with prompt written notice thereof and will use reasonable efforts to
resist disclosure, until an appropriate protective order or motion to quash may
be sought or a waiver of compliance with this Section may be granted. If, in the
absence of a protective order or the receipt of a waiver hereunder, such Member
or any of its Representatives is, in the opinion of its legal counsel, legally
required to disclose Confidential Information, then such Member or its
Representatives may disclose only that portion of the Confidential Information
legally required to be disclosed, without liability hereunder, provided, that
such Member or its Representatives uses reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded the Confidential
Information. Each Member acknowledges and agrees that the Company and the other
Members may be irreparably harmed by disclosure of the Confidential Information,
that money damages would not be a sufficient remedy for any breach of this
Section 5.4 by such Member or its Representatives and that, in addition to any
other remedies available at law or in equity, specific performance and
injunctive or other equitable remedies shall be available to the Company and the
Members as a remedy for any such breach or threatened breach, without the
requirement of posting bond or other security. The Company and the other Members
shall be entitled to recover their costs and expenses, including attorneys’
fees, incurred in connection with any successful action brought by them to
enforce the terms of this Agreement. With respect to Confidential Information
that is subject to confidentiality agreements under any third party
confidentiality agreements, in addition to complying with the confidentiality
obligations set forth herein, each Member covenants and agrees to, and shall
cause its Representatives to, treat such Confidential Information confidentially
in accordance with, and to comply with the terms of, the confidentiality
provisions contained in those third party confidentiality agreements that have
been disclosed and delivered to such Member, including, any provisions thereof
that impose more stringent or additional obligations than those set forth herein
(provided such has been disclosed and delivered to such Member). The obligations
of a Member

35



--------------------------------------------------------------------------------




pursuant to this Section 5.4 shall continue following the time such Person
ceases to be a Member, but thereafter such Person shall not have the right to
enforce the provisions hereof. Notwithstanding anything set forth herein, all
covenants made herein by a Member are for the sole benefit of the Company and
the other Members and there shall be no third party beneficiaries of any of such
covenants.
(b)    Notwithstanding anything to the contrary in this Agreement, each Member
may disclose any information about the Company, including any Confidential
Information, without any liability to the Company or to any other Member or to
their respective Affiliates and without any notice to any Member, to the extent
that such disclosing Member believes that such disclosure is necessary or
appropriate to satisfy its public disclosure obligations under the Securities
Act, the Exchange Act, the rules of any stock exchange, or any similar public
disclosure obligations.
Section 5.5    Current Budget.
By execution of this Agreement, the Members hereby acknowledge and agree that
the budget approved by written consent of the Managers and Members on February
11, 2015, as subsequently amended by written consent of the Managers and
Members, constitutes the current budget of the Company (the “Current Budget”)
and acknowledge and agree that such Current Budget shall be deemed to be an
Approved Budget for all purposes of this Agreement.
Section 5.6    Preemptive Rights.
(a)    Subject to the Class A Member(s) or Class B Member(s) obligation or right
to contribute additional capital as set forth in Section 4.1, prior to the
Company issuing any Interests or options or rights to acquire Interests (other
than (i) any equity issuance associated with an acquisition previously approved
by EMG, (ii) Interests issued in connection with any split, distribution or
recapitalization of the Company, (iii) Interests issued in any initial public
offering registration statement filed under the Securities Act, or (iv) in
connection with any capital raising or financing efforts by the Company the
purpose of which is to fund any activities of the Company which were the subject
of a Capital Call made pursuant to Section 4.1(d) that was not fully funded by
the Members; provided, however, that any Interests to be issued in such capital
raising or financing efforts, and the pricing of such Interests, are equivalent
to the terms of such Capital Call), whether through exchange, conversion or
otherwise (the “New Interests”), to a proposed third party purchaser (the
“Proposed Purchaser”), each Member who is not in default of this Agreement and
which certifies to the Company’s reasonable satisfaction that it is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
(an “Eligible Member”) shall have the right to purchase a portion of the New
Interests in accordance with this Section 5.6.
(b)    The Company shall give each Eligible Member prior written notice (the
“First Notice”) of any proposed issuance of New Interests, which shall set forth
in reasonable detail the proposed terms and conditions thereof (as determined by
the Board in good faith) and shall offer to each Eligible Member the opportunity
to purchase its Percentage Interest (as of the date of such notice) of the New
Interests, on the same terms and conditions and at the same time as the New
Interests are proposed to be issued by the Company. If any Eligible Member
desires to exercise its preemptive rights under this Section 5.6, it must
deliver an irrevocable written notice within 30 days

36



--------------------------------------------------------------------------------




after the Eligible Member’s receipt of the First Notice (the “Election Period”)
setting forth the dollar amount of the New Interests the Eligible Member (the
“Electing Member”) is electing to purchase, up to its Percentage Interest plus
any additional amount of New Interests it desires to purchase in excess of its
Percentage Interest (the “Over-Allotment Amount”) if other Eligible Members do
not exercise their preemptive rights hereunder. The right of each Electing
Member to purchase New Interests in excess of its Percentage Interest shall be
based on the relative Percentage Interests of the Electing Members desiring to
purchase Over-Allotment Amounts.
(c)    If the Eligible Members do not subscribe for all of the New Interests,
the Company shall have the right, but not the obligation, to issue and sell the
unsubscribed portion of the New Interests to the Proposed Purchaser at any time
during the 90 days following the end of the Election Period, at the same price
and pursuant to the terms and conditions set forth in the First Notice. The
Board may, in its reasonable discretion, impose such other reasonable and
customary terms and procedures such as setting a closing date and requiring
customary closing deliveries in connection with any preemptive rights offering.
In the event any Electing Member refuses to purchase the New Interests for which
it subscribed pursuant to this Section 5.6, then in addition to any other rights
the Company may have at law or in equity, such Electing Member and any
transferee thereof shall not be considered an Eligible Member for any future
rights granted under this Section 5.6 unless the Board expressly designates
otherwise (which the Board may, in its sole discretion, do on an offer-by-offer
basis or not at all) and shall be deemed a Defaulting Member under Section 4.2.
Section 5.7    Registration Rights.
If the Board with Requisite Member Approval determines to effect a Qualified
Public Offering, each of the Members shall be granted customary registration
rights, including piggyback registration rights, with respect to such Qualified
Public Offering.
ARTICLE 6
MANAGEMENT
Section 6.1    Management Under Direction of the Board.
Except as otherwise expressly provided in this Agreement or required under the
Act, the business and affairs of the Company shall be managed by a board of
managers (the “Board” and each member of the Board, a “Manager”), and the Board
shall have full and complete authority, power, and discretion to manage and
control the business, affairs, and properties of the Company, to make all
decisions regarding those matters and to perform any and all other acts or
activities customary or incidental to the management of the Company’s business.
Without limiting the generality of the foregoing the approval of the Board shall
be required for all matters not delegated by the Board to the Operator, the
officers of the Company or to other authorized persons in accordance with
Section 6.10 or Section 6.11, including approval of the following matters, which
the Board shall not have the power to delegate to any Person, in each case
except as otherwise approved in any Approved Budget:
(a)    Proposed Budgets for the Company, other than the Current Budget;

37



--------------------------------------------------------------------------------






(b)    any distributions of Available Cash that are not determined by the
Operator and made in accordance with Section 6.11(b), Section 8.1 or
Section 8.4;
(c)    except as set forth in Section 5.3, efforts by the Company to raise
additional capital (other than pursuant to any Emergency Capital Calls),
including the issuance of additional Interests or any options to acquire
Interests and the issuance of additional equity interests or options to acquire
equity interests in the Company’s subsidiaries;
(d)    subject to Section 6.12(j), incurrence or guarantee of Debt by the
Company in excess of **;
(e)    subject to Section 6.12(j), acquisitions or dispositions of assets by the
Company in excess of (i) ** prior to the First Equalization Date and (ii) **
after the First Equalization Date;
(f)    commencing or resolving litigation;
(g)    election or removal of officers of the Company;
(h)    material contracts to which the Company (or a subsidiary of the Company)
is a party or by which it is bound that require Requisite Member Approval
pursuant to Section 6.12(h); and
(i)    the registration of any equity or debt securities of the Company or its
subsidiaries under applicable United States federal or foreign securities laws
or any public offering of equity or debt securities of the Company or its
subsidiaries (including any Qualified Public Offering).
Section 6.2    Number, Tenure and Qualifications.
(a)    Prior to the earlier to occur of (x) the First Equalization Date or
(y) the Trigger Date, the Board shall be comprised of six Managers, designated
as follows:
(i)    three Managers (each, a “Class A Manager”) designated by Class A Members
with an aggregate Class A Percentage Interest of at least 50%; and
(ii)    three Managers (each, a “Class B Manager”) designated by Class B Members
with an aggregate Class B Percentage Interest of at least 50%.
The current Managers of the Company are: John T. Raymond, Jeffrey C. Rawls and
Laura L. Tyson, who are the Class A Managers, and John Mollenkopf, Randy
Nickerson and Frank Semple, who are the Class B Managers.
(b)    On and after the earlier to occur of (x) the First Equalization Date or
(y) the Trigger Date, each Affiliated Member Group shall be entitled to
designate the number of Managers determined by their Percentage Interests as
follows:

38



--------------------------------------------------------------------------------






(i)    Each Affiliated Member Group with a Percentage Interest less than or
equal to ** shall not be allowed to designate any Managers;
(ii)    Each Affiliated Member Group with a Percentage Interest greater than **
but less than or equal to **, shall be allowed to designate one Manager;
(iii)    Each Affiliated Member Group with a Percentage Interest greater than **
but less than or equal to **, shall be allowed to designate two Managers;
(iv)    Each Affiliated Member Group with a Percentage Interest greater than **
but less than or equal to **, shall be allowed to designate three Managers;
(v)    Each Affiliated Member Group with a Percentage Interest greater than **
but less than or equal to **, shall be allowed to designate four Managers; and
(vi)    Each Affiliated Member Group with a Percentage Interest greater than **,
shall be allowed to designate five Managers.
Any Manager designated in accordance with this Section shall be immediately
removed from the Board at any time that the Affiliated Member Group that
designated such Manager ceases to own aggregate Percentage Interests that would
permit such Affiliated Member Group to designate such Manager in accordance with
the first sentence of this Section. Notwithstanding the foregoing, so long as
the Class A Members have **, such Class A Members shall be entitled to appoint
no less than one Manager to the Board and the size of the Board shall be, if
necessary, increased as necessary to enable the Class A Members to make such
appointment. The Board shall be comprised of the total number of Managers that
all Affiliated Member Groups are entitled to so designate pursuant to the first
sentence of this Section 6.2(b), plus any additional Manager whom the Class A
Members are entitled to designate pursuant to the immediately preceding
sentence. At any time that any Affiliated Member Group acquires aggregate
Percentage Interests sufficient to permit such Affiliated Member Group to
designate one or more additional Managers in accordance with the first sentence
of this Section, then a new Manager position shall be created and such
Affiliated Member Group shall be entitled to fill such the vacancy in such
position in accordance with Section 6.9.
(c)    A Manager need not be a resident of the State of Delaware. A Manager
shall hold office until the Manager’s successor shall be duly elected and shall
qualify or until the earlier of such Manager’s withdrawal, death, removal or
resignation.
Section 6.3    Votes Per Manager; Quorum; Required Vote for Board Action;
Meetings of the Board.
(a)    Each Manager shall have one vote. Except as provided below, Managers
comprising at least a majority of the total number of Managers entitled to be
designated in accordance with Section 6.2 shall constitute a quorum for the
transaction of business at a meeting of the Board; provided, that so long a
Class A Member has the ability to designate at least two Managers pursuant

39



--------------------------------------------------------------------------------




to Section 6.2, at least one of the Managers designated by such Class A Member
must be present to constitute a quorum. Except as otherwise expressly provided
in this Agreement, any action or event shall be deemed approved by the Board
comprising at least a majority of the total number of Managers then entitled to
be designated at the time of such approval in accordance with Section 6.2 vote
in favor of or approve such action or event at a meeting at which a quorum is
present. Any actions by the Company: (a) in response to a breach of or default
(or alleged breach or default) under an Affiliate Contract or other transaction
with an Affiliate of a Member (such as a waiver of the breach or default, notice
of breach or event of default or notice of termination for breach or default in
accordance with the terms of the Affiliate Contract), or (b) in connection with
enforcement or exercise of any of the Company’s rights or remedies in respect to
such breach or default (or alleged breach or default) under an Affiliate
Contract or other transaction with an Affiliate of a Member, or (c) in
connection with the exercise of the Company’s rights and obligations under
Section 4.9 against a Member (collectively, “Enforcement Activities”) shall be
conducted by or under the direction of the Board, provided, that any Manager
designated by a Member that is a party to, or has an Affiliate (other than the
Company) that is a party to, such Affiliate Contract or transaction ** at any
meeting of the Board and ** the Board.
(b)    Except as otherwise required by applicable law, the Board may hold
meetings in such place or places, within or outside of the State of Delaware, as
the Board may determine from time to time. Business shall be conducted at such
meetings in such order as the Board shall determine from time to time.
(c)    Regular meetings of the Board may be held periodically, but no less
frequently than once every three months, at such times and places as may be
designated from time to time by the Board. Notice of such regular meetings shall
not be required if held at the times and places as previously determined by the
Board and provided to each Manager. Special meetings of the Board may be called
by any Manager upon at least 24 hours prior notice, which may be given via
electronic mail, and which notice must include dial-in or other information so
as to permit each Manager to participate in such meeting by telephone conference
or other electronic means. Such notice must state the purpose of such meeting.
(d)    Any action required or permitted to be taken at any meeting of the Board
may be taken without a meeting if a consent in writing, setting forth the action
so taken, shall be signed by **.
(e)    Members of the Board may participate in any meeting by means of
conference telephone or similar communications equipment by means of which all
persons participating in the meeting can hear each other and participation in
such a meeting shall constitute presence in person at such meeting, except as
provided in clause (f).
(f)    Attendance of a Manager at any meeting of the Board (including by
telephone) shall constitute a waiver of notice of such meeting, except where
such Manager attends the meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened and notifies the other Managers at such meeting of such
purpose.

40



--------------------------------------------------------------------------------






Section 6.4    Power to Bind Company.
Unless authorized to do so by this Agreement or by the Board, no Member of the
Company shall have any power or authority to bind the Company in any way, to
pledge the Company’s credit or to render it liable pecuniarily for any purpose.
However, a Person may act by a duly authorized attorney-in-fact executed in
writing by the Board.
Section 6.5    Liability for Certain Acts.
No Manager or officer of the Company (solely in such individual’s capacity as a
Manager or officer of the Company), nor any of their Affiliates or their
respective successors or assigns, shall be liable to the Company or to any
Member for any claims, losses, expenses, costs, obligations, liabilities,
actions, suits, proceedings, judgments, or settlements (including attorneys’
fees) (whether civil, criminal, administrative or investigative) (collectively,
“Claims”) arising or resulting from or relating to the performance of any of
such Manager’s or officer’s obligations or duties under this Agreement in its
capacity as Manager or officer, or otherwise attributable to any breach of duty
owed by such Manager or officer (by virtue of being a Manager or officer) to the
Company or the Members, except to the extent such Claims or breach of duty is
based upon such person’s fraud, bad faith or willful misconduct as established
by a non-appealable court order, judgment, decree or decision by a court of
competent jurisdiction. Without limiting the generality of the foregoing, the
doing of any act or the failure to do any act by any Manager or officer, which
shall not constitute fraud, bad faith or willful misconduct (as established by a
non-appealable court order, judgment, decree or decision by a court of competent
jurisdiction), the effect of which may cause or result in loss or damage to the
Company, shall not subject any Manager or officer to any liability. Each Manager
and officer shall be fully protected in relying in good faith upon the records
of the Company and upon such information, opinions, reports or statements
presented to the Company by any Person as to matters such Manager or officer
reasonably believes are within such other Person’s professional or expert
competence, including information, opinions, reports or statements as to the
value and amount of the assets, liabilities, profits, losses, or any other facts
pertinent to the existence and amount of assets from which distributions to
Members might properly be paid. The Managers do not, in any way, guarantee the
return of the Members’ Capital Contributions or a profit for the Members from
the operations of the Company. No Manager shall be responsible to any Members
because of a loss of their investments or a loss in operations, unless the loss
shall have been the result of fraud, bad faith or willful misconduct established
as set forth in this Section 6.5.
Section 6.6    Manager Has No Exclusive Duty to Company.
A Manager shall not be required to manage the Company as the Manager’s sole and
exclusive occupation, and a Manager may have other business interests and may
engage in other investments, occupations and activities in addition to those
relating to the Company. Neither the Company nor any Member shall have any
right, by virtue of this Agreement, to share or participate in such other
investments or activities of a Manager or to the income or proceeds derived
therefrom.

41



--------------------------------------------------------------------------------






Section 6.7    Resignation and Withdrawal.
A Manager of the Company may resign from the position of Manager at any time by
giving written notice to the Members of the Company. The resignation of a
Manager shall take effect upon receipt of notice thereof or at such later time
as shall be specified in such notice; and unless otherwise specified therein,
the acceptance of such resignation shall not be necessary to make it effective.
Upon the withdrawal of a Manager, such Manager shall be treated as having
resigned as of the date of withdrawal and shall automatically cease to be a
Manager as of the date of such withdrawal. Except in the case of resignation by
reason of withdrawal, the resignation of a Manager who is also a Member pursuant
to this Section 6.7 shall not affect such Manager’s rights as a Member and shall
not constitute a withdrawal of such Member.
Section 6.8    Removal.
Subject to Section 6.2(b), a Manager may only be removed by the consent of the
Member or Members then entitled to designate such Manager in accordance with
Section 6.2. The removal of a Manager who is also a Member shall not affect such
Manager’s rights as a Member and shall not constitute a withdrawal of such
Member.
Section 6.9    Vacancies.
Any vacancy in the position of a Manager that is created by the withdrawal,
death, resignation or removal of a Manager or by the creation of a new Manager
position pursuant to Section 6.2(b) shall be filled only by consent of the
Member or Members then entitled to designate such Manager in accordance with
Section 6.2. A Manager elected to fill a vacancy shall hold office until a
successor shall be elected and shall qualify, or until the Manager’s earlier
death, resignation, withdrawal or removal.
Section 6.10    Delegation of Authority; Officers.
The Board shall have the power to elect, delegate authority to, and remove such
officers, employees, agents and representatives of the Company as the Board may
from time to time deem appropriate. Any delegation of authority to take any
action must be approved in the same manner as would be required for the Board to
approve such action directly. The salaries of all officers, employees and agents
of the Company shall be fixed by the Board in accordance with the Approved
Budget without any further action of the Board or the Members.
Section 6.11    Designation of Operator.
(a)    The Company hereby designates MWE Operating Company as the initial
“Operator” of the Company. Subject to any required Board or Member approvals
rights set forth in this Agreement, the Operator shall be responsible for, shall
make all decisions regarding and shall have full power and authority to manage
the day-to-day operations of the Company’s business, including, the development,
construction and operation of the Company’s facilities and business development
activities and the oversight of G&A Services and Personnel Services provided to
the Company by MWE Hydrocarbon pursuant to the Services Agreement, which
includes the day-to-day management and supervision of all Designated MWE
Employees. The appointment of MWE Operating Company as the Operator shall be
exclusive to MWE Operating Company, except to the extent that MWE Operating
Company elects to cause such duties to be provided by third parties

42



--------------------------------------------------------------------------------




(and, in any case MWE Hydrocarbon and MWE Operating Company remain fully
responsible for compliance with the Services Agreement) and subject to MWE
Operating Company’s removal pursuant to Section 4.9(c)(iii). The Operator shall
have the power and authority to execute contracts, and to take such other
actions, and to direct the officers of the Company to do the foregoing, on
behalf of the Company as may be necessary or appropriate to carry out the
Company’s business in accordance with the Approved Budget or any permitted
deviations thereto or pursuant to an Emergency Capital Call.
(b)    For the avoidance of doubt, the power and authority granted to the
Operator pursuant to Section 6.11(a) shall specifically include the ability to
perform (or cause to be performed) the following services and activities
(subject to compliance with any Board or Member approval rights with respect to
such services and activities required pursuant to this Agreement):
(i)    investigation, analysis and selection of acquisition and business
development opportunities;
(ii)    with respect to prospective acquisitions or dispositions by the Company,
conducting negotiations with sellers and purchasers and their respective agents,
representatives and advisors (including, without limitation, investment
bankers);
(iii)    administering the day-to-day operations of the Company and performing
and supervising the performance of such other administrative functions necessary
in the management of the Company as may be agreed upon by the Operator and the
Board, including the collection of revenues and the payment of the Company’s
debts and obligations and maintenance of appropriate computer services to
perform such administrative functions;
(iv)    monitoring the operating performance of the Company’s assets and
providing periodic reports with respect thereto to the Board, including
comparative information with respect to such operating and performance and
budgeted or projected operating results;
(v)    assisting the Company to retain qualified accountants and legal counsel,
as applicable, to assist in developing appropriate accounting procedures and
compliance procedures;
(vi)    causing the Company to qualify to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;
(vii)    negotiating, executing, amending and terminating the Company’s
agreements with unaffiliated third parties, managing and administering the
Company’s rights and obligations under all agreements with unaffiliated third
parties to which the Company is a party or by which the Company is bound and
monitoring compliance by the Company and by such unaffiliated third parties to
such agreements with the terms and conditions thereof;

43



--------------------------------------------------------------------------------






(viii)    taking all necessary actions to enable the Company to make required
tax filings and reports;
(ix)    handling and resolving all claims, disputes or controversies (including,
without limitation, all litigation, arbitration, settlement or other proceedings
or negotiations) with unaffiliated third parties in which the Company may be
involved or to which the Company may be subject arising out of the Company’s
day-to-day operations, subject to such limitations or parameters as may be
imposed from time to time by the Board;
(x)    purchasing, selling, leasing, operating and maintaining the Company’s
assets;
(xi)    establishing and maintaining the Company’s bank accounts and banking
arrangements, and to the extent of funds available, reinvesting Company funds as
the Operator may deem appropriate and consistent with the Operator’s practices;
(xii)    performing such other services as may be required from time to time for
management and other activities relating to the assets of the Company as the
Board shall reasonably request or the Operator shall deem appropriate under the
particular circumstances;
(xiii)    using commercially reasonable efforts to cause the Company to comply
with all applicable laws;
(xiv)    determining the amount of Available Cash in accordance with
Section 8.1;
(xv)    making distributions of Available Cash (including Tax Distributions) in
accordance with Section 8.1 or Section 8.4; and
(xvi)    preparing Capital Calls (other than Emergency Capital Calls) for
approval by the Board and preparing and issuing Emergency Capital Calls in
accordance with this Agreement.
The Operator shall operate the Company and perform the services and activities
referred to in clauses (i) through (xvi) above in accordance with Prudent
Industry Practices.
(c)    MWE Hydrocarbon shall receive the fees and reimbursement for its services
as set forth in the Services Agreement. The Company and the Members hereby
acknowledge and agree that the liability of Operator and MWE Hydrocarbon to the
Company and the Members, and the Operator’s obligation to satisfy any claim for
indemnification in connection with any such liability, shall be limited in the
manner and to the extent set forth in the Services Agreement, and the Members
hereby consent to, approve, and agree to be bound by the terms thereof with
regard to such limitations of the liability of the Operator and MWE Hydrocarbon
to the Company and the Members, in the same manner and to the same extent as
though such provisions were set forth

44



--------------------------------------------------------------------------------




herein. The Operator shall serve as the Operator until the termination of the
Services Agreement. Upon the termination of the Services Agreement, except as
otherwise provided under Section 4.9(c)(iii), the Board with Requisite Member
Approval may cause the Company to designate a new Operator and, in its sole
discretion, enter into a new services agreement with an alternate party.
(d)    The Operator hereby agrees to notify EMG of any notice of default or
other material notices received by the Operator in connection with the
agreements listed on Exhibit C.
Section 6.12    Approval of Members.
The following matters shall require Requisite Member Approval (provided that, in
addition to other exceptions described in this Section 6.12, an explicit
approval of such matter in the Approved Budget or related Member resolution
shall constitute a Requisite Member Approval if such approval is explicitly
identified as a Requisite Member Approval):
(a)    Prior to the First Equalization Date, any distributions of Available Cash
that are not determined by the Operator and made in accordance with
Section 6.11(b), Section 8.1 or Section 8.4;
(b)    The approval of the Proposed Budgets for the Company, other than the
Current Budget;
(c)    Material deviations from Approved Budgets involving (i) with respect to
any Approved Budget, any modification or amendment of ** pursuant to such
budget, (ii) with respect to the capital expenditure budget, ** but excluding
any items, other than as provided in Section 6.12(j), requiring aggregate
capital expenditures of ** associated with a Project ** and (iii) with respect
to the operating expenditure budget, ** or **; provided, that, in any case, a
Project, operation, venture, agreement or activity that has received Requisite
Member Approval shall automatically be incorporated within the Approved Budget
and any changes or deviations required to incorporate such Project, operation,
venture, agreement or activity into the then current Approved Budget shall not
require additional Requisite Member Approval; provided further, that any
additional changes or deviations associated with such Project, operation,
venture, agreement or activity shall be subject to Requisite Member Approval to
the extent they involve material deviations to the Approved Budget, as modified
to include such new Project, operation, venture, agreement or activity, under
this clause (c); provided, further, that changes in budget items listed in
Section 6.15(a)(iii) through (vi) shall not be considered material deviations
for purposes of this Section 6.12(c); and provided, further, that **;
(d)    Any material change in the Primary Business or in the Company’s purpose;
(e)    Subject to Section 6.12(j), the incurrence of Debt and the granting of
Liens on the Company’s Property in an aggregate amount in excess of **,
excluding the Permitted Liens; provided, that, with respect to this
Section 6.12(e), no Requisite Member Approval is required if (x) the applicable
Debt and/or granting of Liens on the Company’s Property is associated with an
Approved Budget and (y) the terms of such Debt and/or Liens are materially
consistent with the terms contained in any Approved Budget;

45



--------------------------------------------------------------------------------






(f)    Any interest rate protection agreement, foreign currency exchange
agreement, commodity price protection agreement, or other interest, currency or
commodity hedging arrangement entered into by the Company, including any forward
sales, calls, puts, swaps and other derivative transactions, whether financially
or physically settled; provided, that transactions ** shall not require
Requisite Member Approval; provided further, that, with respect to this
Section 6.12(f), if Requisite Member Approval has been obtained to preapprove
transactions or agreements identified in this Section 6.12(f) meeting certain
requirements, then no additional Requisite Member Approval shall be required to
enter into such transactions or agreements that satisfy such requirements; and
provided further, that this Section 6.12(f) shall not apply to operational
balancing agreements entered into in the ordinary course of the Company’s
business with downstream gas or natural gas liquids pipelines;
(g)    Subject to Section 6.12(j), the acquisition or sale of any assets of the
Company or its subsidiaries for consideration in excess of (i) ** prior to the
First Equalization Date and (ii) ** after the First Equalization Date; provided,
that, with respect to this Section 6.12(g), no Requisite Member Approval is
required if (x) the applicable acquisition or sale is associated with an
Approved Budget and (y) the terms of such acquisition or sale are materially
consistent with the terms contained in any Approved Budget.
(h)    Entry into, termination or renewal of, or material modification or
amendment of, (i) any commercial contractual commitment reasonably expected to
(A) result in expenditures or liabilities in excess of **, which **,
(B) generate annual revenues in excess of **, which **, or (C) result in the
commitment of more than ** of the capacity of any Company facility **, (ii) any
joint venture, partnership or other similar arrangement involving the sharing of
profits of the Company or any of its subsidiaries with any third-party,
(iii) any contractual commitment that limits the freedom of the Company or any
of its subsidiaries to compete within the Area of Mutual Interest, (iv) any
contract for the lease of real property for greater than ** and (v) settlement
agreements or other agreements related to or proposing to resolve actual or
threatened litigation, which involves (A) payment of greater than ** or
(B) provides for restrictions or limitations on the Company’s ability to operate
in the form of an equitable remedy; provided, that, with respect to
Section 6.12(h)(i), no Requisite Member Approval is required if (x) the
applicable commercial contract is associated with an Approved Budget and (y) the
terms of such commercial contract are materially consistent with the economic
terms contained in any Approved Budget;
(i)    The formation of any subsidiary of the Company;
(j)    Transactions or agreements (including amendments, terminations and
renewals thereof) between the Company on the one hand, and a Member or an
Affiliate of a Member on the other hand, unless such transaction or agreement
(including amendments, terminations and renewals thereof) (i) has been approved
by the other Members that are not a party to, or Affiliates of a Party to, such
transaction or agreement and whose consent is required pursuant to this Section,
(ii) is identified on Exhibit C, all of which are hereby approved by the
Members, (iii) is entered into in the ordinary course of business on terms
comparable to arm’s length transactions between unrelated third parties for **,
or (iv) consists of the purchase or sale of pipeline, equipment, parts

46



--------------------------------------------------------------------------------




and other inventory to or by the Company or its Subsidiaries from or to
Affiliates of MWE (each, an “Affiliate Inventory Transaction”) so long as **
such Affiliate Inventory Transaction is on terms comparable to arm’s length
transactions between unrelated third parties **;
(k)    The sale, exchange or other disposition of all, or substantially all, of
the Company’s assets in one transaction or a series of related transactions,
(l)    Any merger into or with or consolidation with any other entity (i) in
which the interests in the Company will be exchanged for a security with
different rights, preferences or privileges or (ii) pursuant to which the
Members will own less than 50% of the voting securities of the surviving entity;
(m)    Any repurchase by the Company of Interests in the Company or any equity
interests in any of its subsidiaries;
(n)    Prior to the First Equalization Date, other than in accordance with the
obligations or rights of the Members pursuant to Section 4.1 and other than as
set forth in Section 5.3, any efforts by the Company to raise additional
capital, including the issuance of additional Interests or options to acquire
Interests or any equity interests or options to acquire equity interests in any
of the Company’s subsidiaries;
(o)    The registration of any equity or debt securities of the Company or its
subsidiaries under applicable United States federal or foreign securities laws
or any public offering of equity or debt securities of the Company or its
subsidiaries (including any Qualified Public Offering).
(p)    Any declaration of bankruptcy, or the filing of a petition, or seeking
protection, under any federal or state bankruptcy, insolvency or reorganization
law;
(q)    The dissolution of the Company or the voluntary liquidation of the
Company’s assets;
(r)    Designating a new Operator of the Company, except as otherwise provided
under Section 4.9(c)(iii);
(s)    Approval of the maintenance of reserves less than ** as authorized in the
Approved Budget or more than ** in the Approved Budget;
(t)    Permitting the Company to create any Debt in favor of any Person;
(u)    Distributions in-kind of any assets of the Company pursuant to
Section 13.7;
(v)    Hiring any employees of the Company or accepting secondments of
employees;
(w)    Any action or inaction by the Company that would cause it to be **;

47



--------------------------------------------------------------------------------






(x)    Any other action or inaction by the Company that expressly requires
Requisite Member Approval in accordance with the terms of this Agreement; and
(y)    The entry into any agreement to effect any of the foregoing.
Notwithstanding anything to the contrary in this Agreement, the Operator shall
have the unilateral right, without the approval of the Company, any other Member
or any other Person, to either (i) contribute capital to the Company for the
purpose of causing the Company to satisfy any payment obligation under any
instrument of indebtedness or other agreement or (ii) directly pay any such
amount on behalf of the Company in satisfaction of any such obligation; provided
that MWE would not receive any additional equity interests, increases in its
Account Balance or other similar credit for such a contribution or payment.
For the avoidance of doubt, **, such that any of the foregoing actions that **;
provided that, if ** Each Manager, Member, Affiliate of a Member or other
representative of the Company acting in any capacity on behalf of the Company
**.
Section 6.13    Reliance by Third Parties.
Any Person dealing with the Company, a Manager or the Operator may rely upon a
certificate signed by a Manager, the Operator or an appropriate officer as to:
(a)    the identity of the Managers or the officers;
(b)    the existence or nonexistence of any fact or facts which constitute a
condition precedent to acts by the Board or in any other manner germane to the
affairs of the Company;
(c)    the Persons who are authorized to execute and deliver any instrument or
document of or on behalf of the Company; and
(d)    any act or failure to act by the Company or as to any other matter
whatsoever involving the Company or any Member.
Section 6.14    Fees and Expenses of the Managers.
A Class A Manager appointed by the EMG Group shall receive an annual amount of
** for serving as a Manager. A Class B Manager or a Class A Manager appointed by
any Person who is not part of the EMG Group shall not be entitled to any fees
for serving as a Manager. A Manager shall be entitled to reimbursement for all
reasonable out-of-pocket costs and expenses incurred by such Manager in the
capacity as a Manager.
Section 6.15    Budgets.
By ** of each calendar year (beginning with calendar year 2015), the Operator
shall prepare and submit the following budgets and forecasts for the upcoming
year (to the extent such budgets or forecasts are applicable to such upcoming
year) to the Board for approval and to the appropriate Members for Requisite
Member Approval in accordance with Section 6.12:

48



--------------------------------------------------------------------------------






(a)    (i)     an operating expenditure oversight budget, which shall consist of
the operating expenditure budget broken down by general categories of expenses
for categories exceeding **; (ii) a capital expenditure budget which shall
include, to the extent applicable, maintenance capital expenditures and growth
capital expenditures; (%4) a cost of goods sold budget or forecast; (iv) a
volume budget or forecast; (v) a revenue budget or forecast; and (vi) a forecast
of distributions or Capital Contributions (collectively, the “Proposed Budget”).
(b)    The Board and the Members with Requisite Member Approval rights shall
have until ** of the following year to review and to either approve or to reject
the Proposed Budget, in whole or in part. Any rejection of the Proposed Budget
in whole or in part must be made in good faith, based on commercially reasonable
standards and submitted in writing to the Board, the other Members with
Requisite Member Approval rights and the Operator and must describe proposed
modifications in reasonable detail (a “Budget Rejection Notice”). If a Budget
Rejection Notice is not received by such date, then the Proposed Budget will be
deemed to be approved in all respects. If a Budget Rejection Notice is received
by such date, the Operator, the Board and the Members with Requisite Member
Approval rights to approve the Proposed Budget will work together in good faith
to promptly resolve the issues identified in a mutually agreeable manner. If the
Proposed Budget is not approved, or in the event of a dispute if such dispute is
not resolved, prior to the commencement of the calendar year to which the
Proposed Budget relates, the Approved Budget for the prior calendar year,
increased by the percentage increase in the CP Index since the first day of the
previous calendar year, shall be in effect until the Proposed Budget is approved
or any such dispute is resolved. In the event of a dispute, if such dispute is
not resolved by February 15th of the calendar year to which the Proposed Budget
relates, such dispute shall be submitted to arbitration pursuant to
Section 6.15(d) below. The Proposed Budget as approved, or as deemed approved,
by the Board and Requisite Member Approval in accordance with Section 6.12, and
as modified in accordance with Section 6.15(c) below, is referred to herein as
an “Approved Budget.”
(c)    Subject to the remaining provisions of this clause (c), the Operator
shall update the Approved Budget from time to time to reflect amendments or
modifications that the Operator deems necessary or appropriate, and shall
promptly provide such updates to the Board; provided, that any material
deviations which require the consent of the Board or Requisite Member Approval
in accordance with Section 6.12(c) or otherwise shall not become part of the
Approved Budget unless approved by the Board and Requisite Member Approval.
(d)    The binding arbitration shall be administered by the American Arbitration
Association (“AAA”) in accordance with its Commercial Arbitration Rules (the
“Rules”). The “Arbitration Panel” shall consist of three members. The Class A
Members and the Class B Members, acting by the vote of Members holding Class A
Interests or Class B Interests with an aggregate Class A Percentage Interest or
Class B Percentage Interest, respectively, equal to or exceeding 50% shall
appoint one member of the Arbitration Panel. The third member of the Arbitration
Panel shall be chosen by the appointed members and shall act as chairman of the
Arbitration Panel. Should any arbitrator fail to be appointed in accordance with
the foregoing, then such arbitrator shall be appointed by the AAA in accordance
with the Rules. The arbitration shall be held in Houston, Texas, and the
proceeding shall be conducted and concluded as soon as

49



--------------------------------------------------------------------------------




reasonably practicable, based upon the schedule established by the Arbitration
Panel, but in any event the decision of the Arbitration Panel shall be rendered
within 90 days following the selection of the chairman of the Arbitration Panel.
The decision of the Arbitration Panel shall be final and binding upon the
Company and the Members. Judgment upon the award rendered by the Arbitration
Panel may be entered in, and enforced by, any court of competent jurisdiction.
Each class of Members shall bear its own expenses related to the arbitration,
including its attorneys’ fees and the fees and expenses of the arbitrator it
appointed. Each class of Members shall pay 50% of the fees and expenses of the
chairman of the Arbitration Panel.
ARTICLE 7
ASSIGNABILITY OF MEMBER INTERESTS
Section 7.1    Permitted Transfers.
For purposes of this Agreement, “Permitted Transfers” shall include the
following: (x) a Member may Transfer all or a portion of its Interest to any of
its Affiliates, (y) Interests held by any member of the MWE Operating Company
Group may be (i) Transferred, in whole or in part, in connection with any sale
of all or substantially all of the assets of MWE, MPLX, MPLX GP or MPC, or
(ii) indirectly Transferred by way of a sale of Control of MWE, MPLX, MPLX GP or
MPC, or any merger of MWE, MPLX, MPLX GP or MPC with or into, or any
consolidation of MWE, MPLX, MPLX GP or MPC into, any other entity and
(z) Interests held by EMG may be transferred to the limited partners of EMG, if
and to the extent required by the governance documents of EMG. In the event of a
Transfer pursuant to the foregoing clause (z), the EMG Group shall designate a
single representative to exercise all of the EMG Group’s rights hereunder. If a
Member Transfers an Interest in a Permitted Transfer in accordance with this
Section 7.1, such Transfer shall entitle the assignee to become a Substitute
Member and to exercise or receive the rights, powers or benefits of a Member if
the assigning Member designates, in a written instrument delivered to the Board
and the other Members, its assignee to become a Substitute Member and such
assignee executes an instrument reasonably satisfactory to the Board, which
shall include an acceptance and agreement by the Substitute Member to abide by
all of the terms and conditions of this Agreement. A Member may not Transfer
Interests in a Permitted Transfer if such Permitted Transfer has as a purpose
the avoidance of the restrictions on Transfers in this Agreement (it being
understood that the purpose of this sentence is to prohibit the Transfer of
Interests to a transferee in a Permitted Transfer followed by a change in the
relationship between the transferor and the transferee (or a change of Control
of such transferor or transferee) after the Permitted Transfer with the result
and effect that the transferor has indirectly Transferred Interests to a
transferee in a Transfer which would not have been directly permitted as a
Permitted Transfer under this Section 7.1 had such change in such relationship
occurred prior to such Transfer).
Section 7.2    Transfers.
A Member may Transfer its Interest, or any portion thereof, without the consent
of any other Member or the Board, provided, that such Member complies with the
requirements of this Section 7.2 in all instances except for (x) Permitted
Transfers, (y) Transfers in a True-Up Acquisition consummated in accordance with
Section 4.9 or (z) a Class A Foreclosure or a Transfer of a Foreclosed Interest
to a Succeeding Member in accordance with Section 7.8:

50



--------------------------------------------------------------------------------






(a)    In the event that a Member (the “Transferring Member”) desires to
Transfer, directly or indirectly, all or any portion of its Interest (the “ROFO
Interest”) and such Transfer is not a Transfer described in clauses (x), (y) or
(z) in the introductory paragraph of this Section 7.2, then the Transferring
Member shall give written notice thereof to the other Members (the “Remaining
Members”). For a period of 30 days thereafter, all or a portion of the Remaining
Members shall have the right, but not the obligation, to submit a written offer
to purchase the ROFO Interest (with each offering Remaining Member to purchase
its pro rata portion of the ROFO Interest as is determined in accordance with
the respective Percentage Interests of the Remaining Members, or such other
portion as the Remaining Members may mutually agree upon) (the “ROFO Offer”), on
such terms and conditions as the offering Remaining Members may determine and
which terms and conditions shall be described in the ROFO Offer. Upon receipt of
the ROFO Offer, the Transferring Member may elect in its sole discretion to
accept or reject the ROFO Offer.
(i)    In the event that the Transferring Member elects to accept the ROFO
Offer, then the Transferring Member shall be bound to Transfer to the offering
Remaining Members, and the offering Remaining Members shall be bound to purchase
from the Transferring Member, the ROFO Interest on the terms and conditions set
forth in the ROFO Offer (with such modifications as may be mutually agreed upon
by the offering Remaining Members and the Transferring Member), and the closing
of such Transfer of the ROFO Interest shall occur within 30 days of the
Transferring Member’s acceptance of the ROFO Offer or on such other date as may
be set forth in the ROFO Offer (subject to extension to the extent necessary to
pursue any required regulatory approvals, including to allow for the expiration
or termination of all waiting periods under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976).
(ii)    In the event that the Transferring Member rejects the ROFO Offer, then
for a 60-day period after the date on which the Transferring Member rejects the
ROFO Offer (the “Solicitation Period”), the Transferring Member may solicit an
offer to purchase the ROFO Interest from one or more third parties as the
Transferring Member may determine in its discretion. If the Transferring Member
receives a third party offer (a “Third Party Offer”) to purchase the ROFO
Interest within the Solicitation Period, and the consideration payable for the
ROFO Interest pursuant to such Third Party Offer exceeds the consideration
payable for the ROFO Interest pursuant the ROFO Offer (such Third Party Offer is
referred to as a “Qualifying Third Party Offer”), the Transferring Member may
elect to Transfer the ROFO Interest to such third party in accordance with the
Qualifying Third Party Offer within 30 days after the end of the Solicitation
Period, subject to the Transferring Member’s compliance with the provisions of
Sections 7.2(a)(iii) and 7.2(b). Any noncash consideration set forth in the ROFO
Offer or a Third Party Offer shall be valued at its fair market value, as agreed
by the Transferring Member and the offering Remaining Members, and failing such
agreement, as determined by an independent third party appraiser selected by the
Transferring Member and reasonably acceptable to the offering Remaining Members
(the costs for which third party appraiser shall be shared equally by the
Transferring Member, on the one hand, and the offering Remaining Members, on the
other hand). The Transferring Member may not Transfer the ROFO Interest to any
third party pursuant to a Third Party

51



--------------------------------------------------------------------------------




Offer that is not a Qualifying Third Party Offer without the offering Remaining
Members’ prior written consent, which may be withheld in their sole discretion.
Such transferee shall become a Substitute Member if the Transferring Member
designates, in a written instrument delivered to the Board and the other
Members, the transferee to become a Substitute Member and such transferee
executes an instrument reasonably satisfactory to the Board, which shall include
an acceptance and agreement by the Substitute Member to abide by all of the
terms and conditions of this Agreement. If such closing does not occur within
the required 30-day period, then the ROFO Interest in question shall once again
become subject to the restrictions of this Section 7.2, and the Transferring
Member shall no longer be permitted to Transfer such ROFO Interest without again
fully complying with the provisions of this Section 7.2.
(iii)    Prior to the Transferring Member electing to Transfer the ROFO Interest
to a third party in accordance with a Qualifying Third Party Offer pursuant to
Section 7.2(a)(ii), the Transferring Member must comply with this Section
7.2(a)(iii). Prior to accepting a Qualifying Third Party Offer pursuant to
Section 7.2(a)(ii), the Transferring Member shall give written notice thereof to
the other Members. For a period of 15 days thereafter, the Remaining Members
shall have the right, but not the obligation, to purchase the ROFO Interest
(with each offering Remaining Member to purchase its pro rata portion of the
ROFO Interest as is determined in accordance with the respective Percentage
Interests of the Remaining Members, or such other portion as the Remaining
Members may mutually agree upon) at ** the price proposed in the Qualifying
Third Party Offer, and otherwise on the same terms and conditions set forth in
the Qualifying Third Party Offer. In the event that one or more of the Remaining
Members exercise such ** purchase right, the closing of the Transfer of the ROFO
Interest shall occur within 30 days of the Remaining Members’ purchase election
or on such other date as the participating parties mutually agree.
(b)    (i)    If a Class B Member proposing to sell its Interest (the “Class B
Seller”) wishes to solicit proposals from third parties for any Transfer for
value of any Interests (“Sale Proposals”) involving a Company Sale, it shall
first notify the other Members of its desire to solicit a Company Sale
(“Solicitation Notice”). The other Members shall notify the Class B Seller in
writing within 10 days after receipt of the Solicitation Notice as to whether or
not such Members wish to participate in a Company Sale and shall specify a
minimum price (“Minimum Price”) at which such Members are willing to sell their
Interest thereunder (“Solicitation Response”). If the Class B Seller obtains
Solicitation Responses from all of the Members indicating each Member’s desire
to enter into a Company Sale and a Minimum Price with respect to each Member,
and subject to the Class B Seller and all of the other Members agreeing in
writing with respect to the allocation of consideration or value received in any
Company Sale, then the Class B Seller may solicit offers for a Company Sale. If
the Class B Seller obtains an offer within 90 days of its receipt of the
Solicitation Responses for a Company Sale in excess of each of the Minimum
Prices set forth in the Solicitation Responses (“Company Sale Offer”), it may
cause a Company Sale pursuant to the terms and provisions set forth in Section
7.2(b)(ii). If the Class B Seller does not obtain an offer for a Company Sale in
excess of the minimum prices set forth in the Solicitation Responses within
90 days of its receipt of the Solicitation Responses, then the Class B Seller
may not pursue a Company Sale. For the avoidance of doubt, this Section
7.2(b)(i). shall only apply to

52



--------------------------------------------------------------------------------




a Company Sale to be solicited by a Class B Member, and not any other Transfer
by a Class B Member.
(ii)    Within 5 days after receipt of a Company Sale Offer that the Class B
Seller desires to accept, the Board shall notify each Member, in writing, of
such Company Sale Offer (“Company Sale Notice”). The Company Sale Notice shall
identify the transferee, the proposed consideration and all other material terms
and conditions of the Company Sale, including the form of the proposed
agreement, if any, and provide a copy of all relevant documents and agreements
related to such Company Sale. Each Member agrees that upon receipt of a Company
Sale Notice it will (i) take such action as may reasonably be required,
including voting its Interest and/or including its Interest in any such Company
Sale, (ii) cause its designated Managers to take such action required, to
approve and cause such Company Sale to promptly be consummated, (iii) provide
for the execution of such agreements and such instruments and other actions
reasonably necessary to provide, to the extent necessary, customary several (and
not joint) representations, warranties, indemnities, and escrow/holdback
arrangements relating to such Company Sale, in each case only to the extent that
each other holder of Interests is similarly obligated; provided that, no
Affiliated Member Group shall be obligated in respect of any indemnity
obligations with respect to the customary representations, warranties and
indemnities made on a several (and not joint) basis and referred to in the
immediately preceding clause in such Company Sale for an aggregate amount in
excess of the total consideration payable to such Affiliated Member Group in
such Company Sale. The Member proposing such Company Sale shall have the right
in connection with any such transaction (or in connection with the investigation
or consideration of any such potential transaction) to require the Company to
cooperate fully with potential acquirors in such prospective Company Sale by
taking all customary and other actions reasonably requested by the Member
proposing the Company Sale or such potential acquirors, including making the
Company’s properties, books and records, and other assets reasonably available
for inspection by such potential acquirors, establishing a data room including
materials customarily made available to potential acquirors in connection with
such processes and making its employees reasonably available for presentations,
interviews and other diligence activities, in each case subject to reasonable
and customary confidentiality provisions. The Company and each Member shall
provide assistance with respect to these actions as reasonably requested by the
Member proposing the Company Sale. In addition, once a Company Sale is properly
initiated under this Section 7.2, the Board shall be entitled to take all steps
reasonably necessary to carry out an auction of the Company, in accordance with
the terms set forth in Section 7.2(b)(i) including selecting an investment bank,
providing Confidential Information (pursuant to confidentiality agreements),
selecting the winning bidder and negotiating the requisite documentation;
provided, however, that the rights granted the Board in this sentence shall not
permit the Board to veto such a properly initiated Company Sale.
(c)    For the avoidance of doubt, a Company Sale consummated in accordance with
Section 7.2(b) shall not be considered a dissolution or liquidation of the
Company that is subject to Section 13.4. Except for the consideration or value
allocated to the Members under Section 7.2(b), no Member will receive any
payments of any nature whatsoever from the transferee in connection with or
arising from a Company Sale.

53



--------------------------------------------------------------------------------






Section 7.3    Recognition of Assignment by Company or Other Members.
No Transfer of an Interest that is in violation of this Article 7 shall be valid
or effective, and neither the Company nor the Board nor any Member shall
recognize the same for any purpose of this Agreement, including the purpose of
making distributions of Available Cash pursuant to this Agreement with respect
to such Interest or part thereof. Neither the Company nor the Board shall incur
any liability as a result of refusing to make any such distributions to the
assignee of any such invalid assignment.
Section 7.4    Effective Date of Assignment.
Any valid Transfer of a Member’s Interest, or part thereof, pursuant to the
provisions of this Article 7 shall be effective as of the later of (i) the date
of Transfer set forth on the written instrument of Transfer, (ii) the date on
which the Company has received the written instrument of Transfer and such other
documents as may be required by the Company pursuant to this Agreement and such
Transfer has been recorded on the books of the Company, and (iii) the date on
which the requirements of this Article 7 have been satisfied. The Company shall,
from the effective date of such Transfer, thereafter pay all further
distributions on account of the Interest (or part thereof) so assigned to the
assignee of such Interest, or part thereof. As between any Member and its
assignee, Profits and Losses for the Fiscal Year of the Company in which such
assignment occurs shall be apportioned for federal income tax purposes in
accordance with any convention permitted under Section 706(d) of the Code and
selected by the Board.
Section 7.5    Limitations on Transfer.
No Transfer of an Interest may be effectuated unless in the opinion of counsel
satisfactory to the Board, the Transfer (a) would comply with the Securities Act
and applicable securities laws of any other jurisdiction; (b) would not cause
the Company to be terminated for purposes of Code Section 708; or (c) would not
violate any other applicable laws, provided, that the provisions of this
Section 7.5 may be waived by the Board.
Section 7.6    Transferee Not a Substitute Member.
In the event that a transferee is not designated, or does not become, a
Substitute Member pursuant to this Article 7, then such transferee shall not be
entitled to exercise or receive any of the rights, powers or benefits of a
Member other than the right to receive distributions to which the assigning
Member would be entitled.
Section 7.7    EMG Pledge.
(a)    For purposes of this Agreement:
(i)    Any pledge by any member of the EMG Group of its Class A Interests for
purposes of securing an EMG Loan (as hereinafter defined) is referred to as an
“EMG Pledge.”
(ii)    An “EMG Loan” is indebtedness for borrowed money incurred by any member
of the EMG Group from (A) one or more Commercial Banks or Institutional Lenders,
or (B) with the prior written consent of MWE Operating Company, which consent

54



--------------------------------------------------------------------------------




shall not be unreasonably withheld, conditioned or delayed, other prospective
lenders (such Commercial Banks, Institutional Lenders or other lenders,
collectively, “EMG Lenders”).
(b)    In connection with any EMG Pledge entered into in accordance with
Section 7.7(a), the Company, the Members and the applicable administrative agent
for the relevant EMG Lenders (the “Administrative Agent”) shall enter into a
Consent and Agreement (each, an “EMG Pledge Consent”). The EMG Pledge Consent
shall be in a form reasonably acceptable to the Company, the Administrative
Agent and the Members and shall provide that: (i) the Administrative Agent, for
the benefit of the EMG Lenders, or any EMG Lender or other successful bidder at
a Class A Foreclosure may become a Substitute Member upon a Class A Foreclosure
(as hereinafter defined), subject to the requirements of Section 7.8 of this
Agreement; (ii) all future Additional Members or Substitute Members that were
not parties to the EMG Pledge Consent shall be subject to the EMG Pledge
Consent, and, notwithstanding anything in this Agreement to the contrary, any
such Additional Member or Substitute Member shall be deemed to have consented to
the Administrative Agent, for the benefit of the EMG Lenders, or any EMG Lender
or other successful bidder at a Class A Foreclosure becoming a Substitute Member
upon a Class A Foreclosure, subject to the requirements of Section 7.8 of this
Agreement; and (iii) any such Additional Member or Substitute Member described
in clause (ii) shall execute reasonable documentation evidencing its consent to
the Administrative Agent, for the benefit of the EMG Lenders, or any EMG Lender
or other successful bidder at a Class A Foreclosure becoming a Substitute Member
upon a Class A Foreclosure, subject to the requirements of Section 7.8 of this
Agreement, as a condition of being admitted as a Member.
Section 7.8    Purchase Rights of Class B Members.
(a)    Solely in the event of (i) any foreclosure sale or transfer in lieu
thereof or other disposition of the Class A Interest pursuant to an EMG Pledge
(the “Foreclosed Interest” and any such sale, transfer in lieu thereof or other
disposition, a “Class A Foreclosure”), and (ii) following such Class A
Foreclosure the Administrative Agent, for the benefit of the EMG Lenders, or any
EMG Lender or other successful bidder at such Class A Foreclosure who has
succeeded to the Foreclosed Interest of the members of the EMG Group in the
Company who were subject to such EMG Pledge (all such Persons who have succeeded
to the Foreclosed Interest are referred to as the “Succeeding Member”), the
Succeeding Member shall give prompt written notice (the “Foreclosure Notice”) to
the Class B Members of the occurrence of the foregoing (and in no event later
than 1 Business Day thereafter). At any time within 3 Business Days after
receipt of the Foreclosure Notice, the Class B Members shall have the right to
purchase, on a pro rata basis in accordance with their respective Class B
Percentage Interests or on such other basis as the Class B Members may mutually
agree, all or any portion of the Foreclosed Interest (the Foreclosed Interest,
or such portion thereof, the “Elected Foreclosed Interest”) held by such
Succeeding Member by delivery of a written notice to the Succeeding Member and
the Company of such election to purchase the Foreclosed Interest (the “Initial
Election Notice”).
(b)    Upon receipt of the Initial Election Notice, the Fair Market Value of the
Elected Foreclosed Interest shall be as mutually agreed to in writing by the
Class B Members and the Succeeding Member; provided, however, that if the
Class B Members and the Succeeding

55



--------------------------------------------------------------------------------




Member are unable to agree upon the Fair Market Value of the Elected Foreclosed
Interest within 5 Business Days, then the Fair Market Value of the Elected
Foreclosed Interest shall be determined by an independent appraiser selected by
the Class B Members and the Succeeding Member with all costs and expenses of
such independent appraiser to be borne 50% by the Class B Members and 50% by the
Succeeding Member. If the Class B Members and the Succeeding Member are unable
to agree as to the selection of the independent appraiser, then within 3
Business Days the Class B Members, on the one hand, and the Succeeding Member,
on the other hand, shall each select an independent appraiser and the two so
selected independent appraisers, within 5 Business Days of the last so selected
independent appraiser, shall appoint a third independent appraiser who shall
appraise and determine the Fair Market Value of the Elected Foreclosed Interest
within 30 days of such appointment. The determination of the Fair Market Value
of the Elected Foreclosed Interest by the independent appraiser appointed
hereunder shall be conclusive and binding upon the Class B Members and the
Succeeding Member with all costs and expenses of the two independent appraisers
selected by the Class B Members and the Succeeding Member to be borne by the
party selecting the same, and all costs and expenses of the third independent
appraiser to be borne 50% by the Class B Members and 50% by the Succeeding
Member. The date of final agreement or determination of the Fair Market Value of
the Elected Foreclosed Interest pursuant to this Section 7.8(b) shall be the
“Final Valuation Date.” Any independent appraiser selected pursuant to this
subparagraph shall have at least 10 years of experience appraising assets of a
similar nature to those of the Company.
(c)    Within 10 Business Days after the Final Valuation Date (such 10 Business
Day period, the “Decision Period”), the Class B Members may elect to purchase
(on a pro rata basis in accordance with their respective Class B Percentage
Interests or on such other basis as the Class B Members may mutually agree) the
Elected Foreclosed Interest from the Succeeding Member for ** by delivering
written notice to the Succeeding Member and the Company within the Decision
Period (the “Foreclosure Purchase Notice”); provided, however that **. Following
receipt of the Foreclosure Purchase Notice, the Company shall thereafter set a
reasonable place and time for the closing of the purchase and sale of the
Elected Foreclosed Interest (the “Foreclosure Closing”), which ** purchase price
shall be payable in cash in full at the Foreclosure Closing.
(d)    At the Foreclosure Closing, the Succeeding Member shall make customary
representations and warranties concerning (i) such Succeeding Member’s valid
title to and ownership of the Elected Foreclosed Interest and the absence of any
liens, pledges, and other encumbrances on such Elected Foreclosed Interest
(excluding those arising under applicable securities Laws or the organizational
documents of the Company), and (ii) such Succeeding Member’s power, authority
and legal capacity to enter into and consummate the sale of the Elected
Foreclosed Interest and to transfer valid right, title and interest in the
Elected Foreclosed Interest. Upon the Foreclosure Closing, the Class B Members
purchasing the Foreclosed Interest shall become Substitute Members with respect
thereto. The Succeeding Member also agrees to execute and deliver such
instruments and documents and take such actions, including obtaining all
applicable approvals and consents and making all applicable notifications and
filings, as the Class B Members may reasonably request in order to effectively
implement the purchase and sale of the Elected

56



--------------------------------------------------------------------------------




Foreclosed Interest hereunder and the designation of the Class B Members as
Substitute Members with respect to the Elected Foreclosed Interest.
(e)    If the Class B Members do not elect to purchase (or if they elect to
purchase and thereafter fail to timely purchase) any portion of the Foreclosed
Interest pursuant to this Section 7.8, such portion of the Foreclosed Interest
shall continue to be subject to, and the Succeeding Member shall continue to
comply with, the restrictions on Transfers that are otherwise set forth in this
Agreement, including, without limitation, this Article 7.
(f)    Notwithstanding any provision of this Agreement to the contrary,
including the provisions of Section 7.1, the provisions of this Section 7.8
shall be applicable, and the Class B Members shall have the right to purchase
all or any portion of the Foreclosed Interest pursuant hereto.
(g)    EMG covenants and agrees, for the benefit of the Class B Members, that **

ARTICLE 8
DISTRIBUTIONS TO MEMBERS
Section 8.1    Available Cash.
(a)    Available Cash shall be determined by the Operator on a monthly basis
within 45 days following the end of each calendar month in a manner consistent
with the definition of the term “Available Cash.” Subject to the remaining
provisions of this Article 8 and any preferential or disproportionate
distributions to the extent expressly provided for in this Agreement, and other
than upon a liquidation of the Company pursuant to Section 13.4, the Company
shall distribute within 45 days following the end of each calendar month such
Available Cash as estimated by the Operator acting in good faith as of the end
of the calendar month to which such distributions relates, to the Members of
record as follows (such amounts distributed, the “Estimated Distribution
Amounts”):
(i)    Within 45 days following the end of each calendar month prior to the
earlier to occur of (x) the Trigger Date and (y) the First Equalization Date,
Available Cash shall be distributed to the Members as follows:
(A)    40% to the Class A Members in accordance with their Class A Percentage
Interests; and
(B)    60% to the Class B Members in accordance with their Class B Percentage
Interests.
(ii)    If the First Equalization Date occurs prior to the Trigger Date, within
45 days following the end of the calendar month during which the First
Equalization Date occurs, Available Cash shall be distributed to the Members
based on the quotient (expressed as a percentage) obtained by dividing the
weighted average Investment Balance of such Member during such period by the
weighted average Investment Balances of all Members during such period.

57



--------------------------------------------------------------------------------






(iii)    Within 45 days following the end of each calendar month after the
earlier to occur of (x) the Trigger Date and (y) the First Equalization Date,
Available Cash shall be distributed to the Members in accordance with their
respective Investment Balances.
(b)    As soon as reasonably practicable following the end of each calendar
month, the Operator shall ascertain the actual amount of Available Cash as of
the end of such calendar month and the amounts that should have been distributed
to each Member (the “Actual Distribution Amounts”). To the extent that the
Actual Distribution Amounts differ from the Estimated Distribution Amounts, the
Operator will take one or more of the following actions:
(i)    If a Member receives an Estimated Distribution Amount less than the
Actual Distribution Amount with respect to such Member, the Operator shall, in
its sole discretion, (x) wire the difference between the Estimated Distribution
Amount for such Member and the Actual Distribution Amount for such Member (the
“Distribution Adjustment Amount”) within ten Business Days of the date on which
Operator determines the Actual Distribution Amount for the applicable month, (y)
increase future distributions made by the Company to such Member pursuant to
this Section 8.1 by the Distribution Adjustment Amount, or (z) both wire a
portion of the Distribution Adjustment Amount as described in clause (x) of this
Section 8.1(b)(i) and increase future distributions to such Member by the
Company by a portion of the Distribution Adjustment Amount so that such Member
obtains the benefit of the entire Distribution Adjustment Amount.
(ii)    If a Member receives an Estimated Distribution Amount greater than the
Actual Distribution Amount with respect to such Member, the Operator will
decrease future distributions made by the Company to such Member pursuant to
this Section 8.1 by the Distribution Adjustment Amount.
(iii)    The Operator will reasonably cooperate in good faith with the Members
so that the Person owed a Distribution Adjustment Amount with respect to any
month receives the benefit of such Distribution Adjustment Amount within 60 days
of the final determination of such Distribution Adjustment Amount by the
Operator.
Section 8.2    Withholding.
All amounts withheld pursuant to the Code or any provision of any foreign, state
or local tax law or treaty with respect to any payment, distribution or
allocation to the Company or the Members shall be treated as amounts distributed
to the Members pursuant to this Article 8 for all purposes of this Agreement.
The Board is authorized to withhold from distributions, or with respect to
allocations, to the Members and to pay over to any federal, foreign, state or
local government any amounts required to be so withheld pursuant to the Code or
any provision of any other federal, foreign, state or local law or treaty and
shall allocate such amounts to those Members with respect to which such amounts
were withheld.

58



--------------------------------------------------------------------------------






Section 8.3    Limitations on Distribution.
Except as provided in this Agreement, no Member shall be entitled to any
distribution of cash or other property from the Company. Notwithstanding any
provision to the contrary contained in this Agreement, the Company shall not
make a distribution to any Member on account of its Interest in the Company if
such distribution would violate the Act or other applicable law.
Section 8.4    Tax Distributions.
(a)    Each Member shall be entitled to receive, on the date which is 2 Business
Days prior to each date on which estimated income tax payments are required to
be made by an individual calendar year taxpayer and each due date for the income
tax return of an individual calendar year taxpayer (each a “Tax Distribution
Date”), cumulative cash distributions in an amount equal to such Member’s
Assumed Tax Liability, if any. The “Assumed Tax Liability” of each Member means
an amount equal to (i) the cumulative amount of federal income taxes (including
any applicable estimated taxes), determined taking into account the character of
income and loss allocated to such Member as it affects the applicable tax rate,
that the Board estimates would be due from such Member as of such Tax
Distribution Date, assuming such Member were an individual that earned solely
the items of income, gain, deduction, loss and/or credit allocated to such
Member pursuant to Section 9.4 (after reflecting any adjustments thereto by
reason of Code Sections 732(d), 734, or 743), reduced by (ii) all previous
distributions made to such Member pursuant to this Article 8.
(b)    Distributions under this Section shall be treated as an advance
distribution under and shall offset future distributions that such Member would
otherwise be entitled to receive pursuant to Section 8.1 or, if not previously
offset, Section 13.4.
(c)    If on a Tax Distribution Date there are not sufficient funds on hand to
distribute to each Member the full amount of such Member’s Assumed Tax
Liability, distributions pursuant to this Section 8.4 shall be made to the
Members to the extent of the available funds in proportion to each Member’s
Assumed Tax Liability.
ARTICLE 9
ALLOCATIONS
Section 9.1    Profits and Losses.
After giving effect to the special allocations set forth in Section 9.2, 9.3 and
13.4(b), all Profits and Losses from operations for each Fiscal Year (or part
thereof) shall be allocated to the Class A Members and the Class B Members in
accordance with their Percentage Interests; provided, that no Losses shall be
allocated to any Member to the extent that such Losses would result in a Member
having an Adjusted Capital Account Deficit. To the extent Losses allocated to a
Member would cause such Member to have an Adjusted Capital Account Deficit at
the end of any Fiscal

59



--------------------------------------------------------------------------------




Year, the Losses will be reallocated to other Members. If any Member receives an
allocation of Losses otherwise allocable to another Member in accordance with
this Section 9.1, such Member shall be allocated Profits in subsequent Fiscal
Years necessary to reverse the effect of such allocation of Losses. Such
allocation of Profits (if any) shall be made before any other Profit allocations
under this Section 9.1.
Section 9.2    Special Allocations.
Notwithstanding anything in this Agreement to the contrary, the following
special allocations shall be made:
(a)    Nonrecourse Deductions. Nonrecourse Deductions for any taxable year shall
be allocated to the Members in accordance with their Percentage Interests.
(b)    Member Nonrecourse Deductions. Member Nonrecourse Deductions for any
taxable year shall be allocated 100% to the Member that bears the Economic Risk
of Loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704 2(i). If more than one Member bears the Economic Risk of Loss with
respect to a Member Nonrecourse Debt, Member Nonrecourse Deductions attributable
thereto shall be allocated between or among such Members in accordance with the
ratios in which they share such Economic Risk of Loss. This Section 9.2(b) is
intended to comply with the provisions of Treasury Regulation Section 1.704-2(i)
and shall be interpreted consistently therewith.
(c)    Company Minimum Gain Chargeback. Notwithstanding any other provision of
this Agreement, if there is a net decrease in Minimum Gain during any taxable
year, each Member shall be allocated items of Company income and gain for such
year (and, if necessary, subsequent taxable years) in the manner and amounts
provided in Treasury Regulation Sections 1.704-2(f)(6), (g)(2) and (j)(2)(i).
For purposes of this Section 9.2, each Member’s Capital Account shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Article 9 with respect to such taxable year. This Section 9.2(c) is intended to
comply with the partner minimum gain chargeback requirement in Treasury
Regulation Section 1.704-2(f) and shall be interpreted consistently therewith.
(d)    Member Nonrecourse Debt Minimum Gain Chargeback. Notwithstanding the
other provisions of this Agreement (other than Section 9.2(c) above), if there
is a net decrease in Member Nonrecourse Debt Minimum Gain during any taxable
year, any Member with a share of Member Nonrecourse Debt Minimum Gain at the
beginning of such taxable year shall be allocated items of Company income and
gain for such year (and, if necessary, subsequent taxable years) in the manner
and amounts provided in Treasury Regulation Section 1.704-2(i)(4) and
(j)(2)(ii). For purposes of this Section 9.2, each Member’s Adjusted Capital
Account balance shall be determined, and the allocation of income and gain
required hereunder shall be effected, prior to the application of any other
allocations pursuant to this Article 9, other than Section 9.2(c) above, with
respect to such taxable year. This Section 9.2(d) is intended to comply with the
partner nonrecourse debt minimum gain chargeback requirement in Treasury
Regulation Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.
(e)    Qualified Income Offset. Except as provided in Sections 9.2(c) and 9.2(d)
above, in the event any Member unexpectedly receives an adjustment, allocation
or distribution

60



--------------------------------------------------------------------------------




described in Treasury Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6),
items of Company income and gain shall be allocated to such Member in an amount
and manner sufficient to eliminate, to the extent required by such Treasury
Regulation, the deficit balance, if any, in its Adjusted Capital Account created
by such adjustment, allocation or distribution as quickly as possible unless
such deficit balance is otherwise eliminated pursuant to Sections 9.2(c) or
9.2(d). This Section 9.2(e) is intended to constitute a qualified income offset
described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
(f)    Gross Income Allocation. In the event any Member has a deficit balance in
its Adjusted Capital Account at the end of any taxable year, such Member shall
be allocated items of Company gross income and gain in the amount of such excess
as quickly as possible; provided, however, that an allocation pursuant to this
Section 9.2(f) shall be made only if and to the extent that such Member would
have a deficit balance in its Adjusted Capital Account after all other
allocations provided in this Section 9.2 (other than Section 9.2(e)) have been
tentatively made as if Section 9.2(e) and this Section 9.2(f) were not in this
Agreement.
(g)    Agreed Allocations.
(i)    With respect to any taxable period ending prior to the First Equalization
Date and the Trigger Date, any remaining items of gross income, gain, loss or
deduction shall be allocated among the Members in such a manner determined by
the Board to cause the Members’ relative projected Capital Account balances to
be proportionate to their respective projected relative Investment Balances as
of the earlier to occur of the First Equalization Date and the Trigger Date; and
(ii)    With respect to any taxable period ending on or after the first to occur
of the First Equalization Date or the Trigger Date, any remaining items of gross
income, gain, loss or deduction shall be allocated among the Members in such a
manner determined by the Board to cause the Member’s relative Capital Account
balances to be proportionate to their relative Investment Balances as of the end
of such taxable period.
Section 9.3    Curative Allocations.
Except for the allocations set forth in Section 9.2(g), the allocations set
forth in Section 9.2 (the “Regulatory Allocations”) are intended to comply with
certain requirements of the Treasury Regulations. It is the intent of the
Members that, to the extent possible, all Regulatory Allocations shall be offset
either with other Regulatory Allocations or with special allocations of other
items of Company income, gain, loss or deduction pursuant to this Section 9.3.
Therefore, notwithstanding any other provision of this Article 9 (other than the
Regulatory Allocations), but subject to the Code and the Treasury Regulations,
the Board shall make such offsetting special allocations of Company income,
gain, loss or deduction in whatever manner it determines appropriate so that,
after such offsetting allocations are made, each Member’s Capital Account
balance is, to the extent possible, equal to the Capital Account balance such
Member would have had if the Regulatory Allocations were not part of this
Agreement. In exercising its discretion under this Section 9.3, the Board shall
take into account future Regulatory Allocations that, although not yet made, are
likely to offset other Regulatory Allocations previously made.

61



--------------------------------------------------------------------------------






Section 9.4    Income Tax Allocations.
(a)    Except as provided in this Section 9.4, each item of income, gain, loss
and deduction of the Company for federal income tax purposes shall be allocated
among the Members in the same manner as such items are allocated for book
purposes under Sections 9.1, 9.2, 9.3 and 13.4(b).
(b)    In accordance with Code Section 704(c) and the applicable Treasury
Regulations thereunder, income, gain, loss and deduction with respect to any
property contributed to the Company shall, solely for tax purposes, be allocated
among the Members so as to take account of any variation between the adjusted
basis of such property to the Company for federal income tax purposes and its
Gross Asset Value at the time of its contribution to the Company. If the Gross
Asset Value of any Company property is adjusted in accordance with clause (c) or
(d) of the definition of Gross Asset Value, then subsequent allocations of
income, gain, loss and deduction shall take into account any variation between
the adjusted basis of such property for federal income tax purposes and its
Gross Asset Value as provided in Code Section 704(c) and the related Treasury
Regulations. For purposes of such allocations, the Company shall elect the
remedial allocation method described in Treasury Regulation Section 1.704-3(d).
(c)    All items of income, gain, loss, deduction and credit allocated to the
Members in accordance with the provisions hereof and basis allocations
recognized by the Company for federal income tax purposes shall be determined
without regard to any election under Section 754 of the Code which may be made
by the Company.
(d)    If any deductions for depreciation or cost recovery are recaptured as
ordinary income upon the Transfer of Company properties, the ordinary income
character of the gain from such Transfer shall be allocated among the Members in
the same ratio as the deductions giving rise to such ordinary character were
allocated.
Section 9.5    Allocation and Other Rules.
(a)    In the event Members are admitted to the Company pursuant to this
Agreement on different dates, the Profits (or Losses) allocated to the Members
for each Fiscal Year during which Members are so admitted shall be allocated
among the Members in proportion to their Percentage Interests during such Fiscal
Year in accordance with Section 706 of the Code, using any convention permitted
by law and selected by the Board that takes into account the varying interests
of the Members during such Fiscal Year.
(b)    For purposes of determining the Profits, Losses or any other items
allocable to any period, Profits, Losses and any such other items shall be
determined on a daily, monthly or other basis, as determined by the Board using
any method that is permissible under Section 706 of the Code and the Treasury
Regulations thereunder.
(c)    The Members are aware of the income tax consequences of the allocations
made by this Article 9 and hereby agree to be bound by the provisions of this
Article 9 in reporting their shares of Company income and loss for income tax
purposes.

62



--------------------------------------------------------------------------------






(d)    Allocations made by the Board under Section 9.2 in reliance upon the
advice of the Company’s accountants shall be deemed to be made pursuant to any
fiduciary obligation to the Company and the Members.
(e)    If any Member makes a loan to the Company, or the Company makes a loan to
any Member, and interest in excess of the amount actually payable is imputed
under Code Sections 7872, 483, or 1271 through 1288 or corresponding provisions
of subsequent federal income tax law, then any item of income or expense
attributable to any such imputed interest shall be allocated solely to the
Member who made or received the loan and shall be credited or charged to its
Capital Account, as appropriate.
ARTICLE 10
BOOKS AND RECORDS
Section 10.1    Inspection Rights Pursuant to Law.
The Company shall have obligations to the Members as set forth in this
Article 10 respecting books, records and financial statements of the Company.
Section 10.2    Books and Records.
At all times during the continuance of the Company, the Company shall maintain
at its principal place of business all records and materials the Company is
required to maintain at such location under the Act. The Company shall keep
proper and complete books of account adequate for its purposes. The books of
account relating to the Company shall be open to inspection and copying by any
of the Members or by their authorized representatives upon reasonable notice and
at any reasonable time during business hours, at the Member’s expense; provided,
however, that the Members acknowledge and agree that, to the extent that the
books of account include information relating to one or more Affiliates of the
Operator (other than the Company) or any Out of Scope Projects or Exempted
Projects (the “Unrelated Information”), then the Company and Operator shall be
entitled either to redact, or limit access to, the books of account such that
the Members shall not have access to Unrelated Information or to require such
Member to designate an independent third party auditor to conduct such review,
which auditor will be required to execute a confidentiality agreement with the
Operator under which such auditor may examine the Unrelated Information but may
not disclose the Unrelated Information to such Member.
Section 10.3    Financial Statements and Reports.
The Operator shall prepare, on behalf of the Company and at the Company’s
expense, and shall submit to the Members the following statements, reports and
notices:
(a)    Annual financial statements of the Company, consisting of a profit and
loss statement, balance sheet and statement of cash flows, as of the end of and
for the prior Fiscal Year, which shall be prepared in accordance with GAAP and
audited by the Operator’s independent certified public accountants, which shall
be a nationally recognized accounting firm (the “Annual Financial Statements”).
The Annual Financial Statements shall be delivered to each Member within 75 days
after the end of each Fiscal Year;

63



--------------------------------------------------------------------------------






(b)    Unaudited quarterly financial statements of the Company, consisting of a
profit and loss statement, balance sheet and statement of cash flows, as of the
end of and for the prior calendar quarter, which shall be prepared in accordance
with GAAP except for normal year end adjustments and the absence of footnotes
(the “Quarterly Financial Statements”). The Quarterly Financial Statements shall
be delivered within 45 days after the end of each calendar quarter;
(c)    Monthly financial and business reports, which shall consist of a profit
and loss statement, balance sheet and statement of cash flows, as of the end of
and for the prior calendar month, which shall be prepared in accordance with
GAAP except for normal year end adjustments and the absence of footnotes (the
“Monthly Reports”). The Monthly Reports shall be delivered within 30 days after
the end of each calendar month;
(d)    Copies of the Approved Budget in effect from time to time, within 30 days
after the approval thereof in accordance with Section 6.15;
(e)    Such other information as a Member may reasonably request to satisfy such
Member’s or its Affiliates’ public disclosure obligations under the Exchange
Act, the rules of any stock exchange, or any similar public disclosure
obligations; provided, that public disclosure of any such information shall be
subject to the provisions of Section 5.4.
Section 10.4    Accounting Method.
For both financial and tax reporting purposes and for purposes of determining
Profits and Losses, the books and records of the Company shall be kept on such
method of accounting as determined by the Board and shall reflect all Company
transactions and be appropriate and adequate for the Company’s business.
Section 10.5    Bank Accounts; Investments.
The Board or the Operator shall establish one or more bank accounts in the name
of the Company into which all Company funds shall be deposited. No other funds
shall be deposited into these accounts.
ARTICLE II
TAX MATTERS
Section 11.1    Taxation of Company.
It is the intent of the Members that the Company shall be treated as a
partnership for U.S. federal income tax purposes. Neither the Company nor any
Member shall make an election for the Company to be excluded from the
application of the provisions of subchapter K of chapter 1 of subtitle A of the
Code or any similar provisions of applicable state law or to be classified as
other than a partnership pursuant to Treasury Regulation Section 301.7701-3.

64



--------------------------------------------------------------------------------






Section 11.2    Tax Returns.
The Company shall cause the Operator to prepare, at the expense of the Company,
for each Fiscal Year (or part thereof), federal tax returns in compliance with
the provisions of the Code and any required state and local tax returns. Each
Member shall furnish to the Company all pertinent information in its possession
relating to the Company’s operations that is necessary to enable the Company’s
tax returns to be timely prepared and filed. Not less than 60 days prior to the
due date (as extended) of the Company’s federal income tax return or any state
income tax return, the return proposed by the Operator to be filed by the
Company shall be furnished to the Members for review. In addition, not more than
10 days after the date on which the Company files its federal income tax return
or any state income tax return, a copy of the return so filed shall be furnished
to the Members.
Section 11.3    Member Tax Return Information.
The Company, at its expense, shall cause to be delivered to each Member within
60  days after the end of the Company’s taxable year an IRS Form K-1 or a good
faith estimate of the amounts to be included on such IRS Form K-1 for such
Member and such other information as shall be necessary (including a statement
for that year of each Member’s share of net income, net losses and other items
allocated to such Member) for the preparation and timely filing by the Members
of their federal, state and local income and other tax returns.
In addition, the Company, at its expense, shall cause to be delivered to each
Member within 60 days after the end of each calendar quarter (other than a
calendar quarter ending as of the end of the Company’s taxable year which shall
be governed by the first sentence of this Section 11.3) a good faith estimate of
the amounts that will be included on the IRS Form K-1 for such Member for the
taxable year in which such calendar quarter is included (including a statement
for the year to date of each Member’s share of net income, net losses and other
items allocated to such Member).
Section 11.4    Tax Matters Representative.
(a)    The “tax matters partner” of the Company for purposes of
Section 6231(a)(7) of the Code shall be MWE Operating Company, so long as MWE
Operating Company or one of its Affiliates is a Member, and shall have the power
to manage and control, on behalf of the Company, any administrative proceeding
at the Company level with the Internal Revenue Service relating to the
determination of any item of Company income, gain, loss, deduction or credit for
federal income tax purposes. Any Member who is designated as the tax matters
partner shall be referred to herein as the “Tax Matters Member.”
(b)    The Tax Matters Member shall keep the Members informed as to the status
of any audit of the Company’s tax affairs, and shall take such action as may be
necessary to cause any Member so requesting to become a “notice partner” within
the meaning of Section 6231(a)(8) of the Code. Without first obtaining the
approval of the Board and Requisite Member Approval, the Tax Matters Member
shall not, with respect to Company tax matters: (i) enter into a settlement
agreement with respect to any tax matter which purports to bind Members,
(ii) intervene in any action pursuant to Code Section 6226(b)(6), (iii) enter
into an agreement extending the period of limitations for making assessments on
behalf of Members, or (iv) file a petition pursuant to Code

65



--------------------------------------------------------------------------------




Section 6226(a) or 6228. If an audit of any of the Company’s tax returns shall
occur, the Tax Matters Member shall not settle or otherwise compromise
assertions of the auditing agent which may be adverse to any Member as compared
to the position taken on the Company’s tax returns without the prior written
consent of each such affected Member.
(c)    No Member shall file a request pursuant to Code Section 6227 for an
administrative adjustment of Company items for any taxable year, or a petition
under Code Sections 6226 or 6228 or other Code Sections with respect to any item
involving the Company, without first notifying other Members.
Section 11.5    Right to Make Section 754 Election.
The Board, in its sole discretion, may make or revoke, on behalf of the Company,
an election in accordance with Section 754 of the Code, so as to adjust the
basis of Company property in the case of a distribution of property within the
meaning of Section 734 of the Code, and in the case of a transfer of Interests
within the meaning of Section 743 of the Code.
Section 11.6    Tax Elections.
The Company shall have the right to make any U.S. federal income tax elections
it deems appropriate and in the best interests of the Members.
Section 11.7    Tax Reimbursement.
If Texas law requires the Company and any Member both to participate in the
filing of a Texas margin tax combined group report, and if such Member pays the
margin tax liability due in connection with such combined report, the parties
agree that the Company shall promptly reimburse such Member for the margin tax
paid on behalf of the Company as a combined group member. The margin tax paid on
behalf of the Company shall be equal to the margin tax that the Company would
have paid if it had computed its margin tax liability for the report period on a
separate entity basis rather than as a member of the combined group. In such
event, the parties agree that such Member shall be considered as paying such
amount on behalf of the Company and the Company shall deduct for federal income
tax purposes 100% of the Texas margin tax attributable to the Company; provided,
that in the event that such deduction may not be properly taken by the Company,
the Company shall reimburse such Member for the after-tax cost of such payment
of Texas margin tax paid on the Company’s behalf.
ARTICLE 12
LIABILITY, EXCULPATION AND INDEMNIFICATION
Section 12.1    Liability.
(a)    Except as otherwise provided by the Act, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and no
Covered Person shall be obligated personally for any such debt, obligation or
liability of the Company solely by reason of being a Covered Person.

66



--------------------------------------------------------------------------------






(b)    Except as otherwise expressly required by law, a Member, in its capacity
as Member, shall have no liability in excess of (i) the amount of its Capital
Contributions; (ii) its share of any assets and undistributed profits of the
Company; (iii) its obligation to make other payments expressly provided for in
this Agreement; and (iv) the amount of any distributions wrongfully distributed
to it.
Section 12.2    Exculpation.
(a)    No Covered Person shall be liable to the Company or any other Covered
Person for any loss, damage or claim incurred by reason of any act or omission
performed or omitted by such Covered Person on behalf of the Company and in a
manner reasonably believed to be within the scope of authority conferred on such
Covered Person by this Agreement, except that a Covered Person shall be liable
for any such loss, damage or claim incurred by reason of such Covered Person’s
fraud, bad faith or willful misconduct as established by a non-appealable court
order, judgment, decree or decision.
(b)    A Covered Person shall be fully protected in relying in good faith upon
the records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, Profits, Losses or Available Cash or any
other facts pertinent to the existence and amount of assets from which
distributions to Members might properly be paid.
Section 12.3    Indemnification.
To the fullest extent permitted by applicable law, the Company shall indemnify
and hold harmless each Covered Person from and against all Claims arising from
or related to any act or omission performed or omitted by such Covered Person on
behalf of the Company and in a manner reasonably believed to be within the scope
of authority conferred on such Covered Person by this Agreement, except that no
Covered Person shall be entitled to be indemnified in respect of any Claim by
reason of such Covered Person’s fraud, bad faith, or willful misconduct as
established by a non-appealable court order, judgment, decree or decision. Any
indemnity under this Section 12.3 shall be provided out of and to the extent of
Company assets only (including the proceeds of any insurance policy obtained
pursuant to Section 12.5), and no Covered Person shall have any personal
liability on account thereof. Any amendment, modification or repeal of this
Section 12.3 or any provision in this Section 12.3 shall be prospective only and
shall not in any way affect the rights of any Covered Person under this
Section 12.3 as in effect immediately prior to such amendment, modification or
repeal with respect to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when claims relating to such
matters may arise or be asserted.

67



--------------------------------------------------------------------------------






Section 12.4    Expenses.
To the fullest extent permitted by applicable law, expenses (including legal
fees) incurred by a Covered Person in defending any claim, demand, action, suit
or proceeding shall, from time to time, be advanced by the Company prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the Company of an undertaking by or on behalf of the Covered Person to repay
such amount if it shall be determined that the Covered Person is not entitled to
be indemnified as authorized in Section 12.3.
Section 12.5    Insurance.
The Company may purchase and maintain insurance, to the extent and in such
amounts as the Board shall, in its sole discretion, deem reasonable, on behalf
of Covered Persons and such other Persons as the Board shall determine, against
any liability that may be asserted against or expenses that may be incurred by
any such Person in connection with the activities of the Company or such
indemnities, regardless of whether the Company would have the power to indemnify
such Person against such liability under the provisions of this Agreement. The
Board and the Company may enter into indemnity contracts with Covered Persons
and such other Persons as the Board shall determine and adopt written procedures
pursuant to which arrangements are made for the advancement of expenses and the
funding of obligations under Section 12.4 and containing such other procedures
regarding indemnification as are appropriate.
Section 12.6    Certain Liabilities.
Each Member agrees to be liable for the Capital Contributions required to be
made by such Member, and subject to the other provisions of this Agreement, in
the event a Member becomes liable for any liabilities of the Company, the
Members shall bear such liability in proportion to their then existing
Percentage Interests.
Section 12.7    Acts Performed Outside the Scope of the Company.
Each Member (each Member in such capacity, an “Indemnitor”) shall indemnify,
defend, save and hold harmless each other Member (an “Indemnitee”) from any and
all Claims that shall or may arise by virtue of any act or thing done or omitted
to be done by the Indemnitor (directly or through agents or employees) outside
the scope of, or in breach of, the terms of this Agreement; provided, however,
that the Indemnitor shall be properly notified of the existence of the Claim,
and shall be given reasonable opportunity to cure any act or omission causing
liability, and participate in the defense thereof. The Indemnitee’s failure to
give such notice shall not affect the Indemnitor’s obligations hereunder, except
to the extent of any actual prejudice arising therefrom.
Section 12.8    Liability of Members to Company or Other Members.
Unless otherwise provided in this Agreement, no Member shall be liable to any
other Member or to the Company by reason of such Member’s actions in connection
with the Company, except in the event of a violation of any provision of this
Agreement, fraud, bad faith or willful misconduct.

68



--------------------------------------------------------------------------------






Section 12.9    Attorneys’ Fees.
All of the indemnities provided in this Agreement shall include reasonable
attorneys’ fees, including appellate attorneys’ fees and court costs.
Section 12.10    Subordination of Other Rights to Indemnity.
The interests of the Members in any proceeds of the Company by way of repayment
of loans, return of any Capital Contributions, or any distributions from the
Company, shall be subordinated to the right of Members to the indemnities
provided by this Article 12.
Section 12.11    Survival of Indemnity Provisions.
Except as otherwise specifically provided herein, all of the indemnity
provisions contained in this Agreement shall survive a Member’s ceasing to be a
Member hereunder.
ARTICLE 13
DISSOLUTION, LIQUIDATION AND TERMINATION
Section 13.1    No Dissolution.
The Company shall not be dissolved by the admission of Additional Members or
Substitute Members in accordance with the terms of this Agreement, or the
withdrawal of a Member.
Section 13.2    Events Causing Dissolution.
The Company shall be dissolved and its affairs shall be wound up upon the
occurrence of any of the following events:
(a)    the determination of the Members pursuant to Section 6.12(q);
(b)    at such time as there are no Members;
(c)    the entry of a decree of judicial dissolution under the Act; or
(d)    the sale, exchange or disposition of all, or substantially all, of the
Company’s assets in one transaction or a series of related transactions.
Section 13.3    Notice of Dissolution.
Upon the dissolution of the Company, the Board shall promptly notify the Members
of such dissolution.
Section 13.4    Liquidation.
(a)    Upon dissolution of the Company, the Board (in such capacity, the
“Liquidating Trustee”) shall carry out the winding up of the Company and shall
immediately commence to wind up the Company’s affairs; provided, however, that a
reasonable time shall be

69



--------------------------------------------------------------------------------




allowed for the orderly liquidation of the assets of the Company and the
satisfaction of liabilities to creditors so as to enable the Members to minimize
the normal losses attendant upon a liquidation. The proceeds of liquidation
shall be applied first to payment of all expenses and debts of the Company and
setting up of such reserves as the Board reasonably deems necessary to wind up
the Company’s affairs and to provide for any contingent liabilities or
obligations of the Company; provided, that the unpaid principal of and interest
on any loans made to the Company by Members (and their Affiliates) shall be
distributed pro rata to the Members (and their Affiliates) who made such loans,
in proportion to the total amount of principal and interest payable on such
loans, such distributions being treated first as a payment of accrued interest
on such loans and next as in payment of principal on such loans. Any remaining
proceeds shall be distributed to the Class A Members and the Class B Members in
proportion to their respective Investment Balances.
(b)    In the event of any liquidation and winding up of the Company under
Section 13.4 or a sale, exchange or other disposition of all or substantially
all of the assets of the Company, either voluntary or involuntary, Profits and
Losses and each item of gross income, gain, loss and deduction for such period
shall be allocated to the Members so that, to the maximum extent possible, each
Member’s Capital Account balance equals the amount of cash distributed to each
such Member pursuant to Section 13.4(a) (referred to as “Liquidation Amounts”),
and no other allocation of Profit or Loss pursuant to this Agreement shall
reverse the effect of such allocation. If in the year of such liquidation,
dissolution or winding up, the Members’ Capital Accounts are not equal to their
respective Liquidation Amounts after the application of the preceding sentence,
then to the extent permitted by law and notwithstanding anything to the contrary
contained in this Agreement, items of gross income and gain for any preceding
taxable period(s) with respect to which IRS Form 1065 Schedules K-1 have not
been filed by the Company shall be reallocated among the Members until the
Members’ Capital Accounts are equal to their respective Liquidation Amounts, and
no other allocation of Profit or Loss pursuant to this Agreement shall reverse
the effect of such allocation.
Section 13.5    Termination.
The Company shall terminate when all of the assets of the Company, after payment
of or due provision for all debts, liabilities and obligations of the Company,
shall have been distributed to the Members in the manner provided for in this
Article 13 and the Certificate shall have been canceled, or such other documents
required under the Act to be executed and filed with the Secretary of State of
the State of Delaware have been so executed and filed, in the manner required by
the Act.
Section 13.6    Claims of the Members or Third Parties.
The Members and former Members shall look solely to the Company’s assets for the
return of their Capital Contributions, and if the assets of the Company
remaining after payment of or due provision for all debts, liabilities and
obligations of the Company are insufficient to return such Capital
Contributions, the Members and former Members shall have no recourse against the
Company or any other Member; provided, however, that nothing contained herein
shall be deemed to limit the rights of a Member under applicable law. In the
event any Member has a deficit balance in its Capital Account at the time of the
Company’s dissolution, it shall not be required to restore

70



--------------------------------------------------------------------------------




such account to a positive balance or otherwise make any payments to the Company
or its creditors or other third parties in respect of such deficiency.
Section 13.7    Distributions In-Kind.
If any assets of the Company shall be distributed in kind, such assets shall be
distributed to the Member(s) entitled thereto as tenants-in-common in the same
proportions as such Member(s) would have been entitled to cash distributions if
(i) such assets had been sold for cash by the Company at the fair market value
of such property (taking the Gross Asset Value definition herein and Code
Section 7701(g) into account) on the date of distribution; (ii) any unrealized
income, gain, loss and deduction inherent in such property (that has not been
reflected in the Capital Accounts previously) that would be realized by the
Company from such sale were allocated among the Member(s) as Profits or Losses
in accordance with this Agreement; and (iii) the cash proceeds were distributed
to the Member(s) in accordance with this Article 13. The Capital Accounts of the
Member(s) shall be increased by the amount of any unrealized income or gain
inherent in such property or decreased by the amount of any loss or deduction
inherent in such property that would be allocable to them, and shall be reduced
by the fair market value of the assets distributed to them under the preceding
sentence. Notwithstanding the foregoing, the Members shall have the right to
assign their interest to such in-kind distribution to any Person.

ARTICLE 14
REPRESENTATIONS, WARRANTIES AND COVENANTS
Section 14.1    Representations, Warranties and Covenants.
Each Member hereby represents, warrants and covenants to the Company as follows:
(a)    The Member understands that the purpose of the Company is to engage in
the Primary Business. The Member has read and is familiar with, and has been
given full and complete access to, information, financial or otherwise,
regarding the Company and has utilized such access to the Member’s satisfaction
and has obtained any other relevant information the Member has sought. The
Member has been given the opportunity to ask questions of, and receive answers
from, the Company concerning the terms and conditions of, and other matters
pertaining to, this investment.
(b)    The Member has read this Agreement and understands that the Interests
being acquired by the Member will be governed hereby. The Member agrees to be
bound, in all respects, by the terms of this Agreement.
(c)    The Member has sufficient knowledge and experience in financial and
business matters in general, and investments in particular, to be capable of
evaluating the merits and risks of the investment in the Interests. The Member
is able to bear the economic risk of this investment, including a total loss of
the investment. The Member has adequate means of providing for its currents
needs and personal contingencies, has no need for liquidity in the investment in
the Company and has no reason to anticipate any circumstances, financial or
otherwise, which might cause or require any sale or distribution of the
Interests. The Member’s overall commitment to investments that are not readily
marketable is not disproportionate to the Member’s net worth and

71



--------------------------------------------------------------------------------




the investment in the Company will not cause the Member’s overall commitment in
such investments to become excessive. The Member can lose its entire investment
in the Interests without producing a material adverse change in the Member’s net
worth.
(d)    It is the Member’s intention to acquire the Interest for its own account,
for investment purposes, and not with a view to, or for, resale in connection
with any distribution thereof. The Member understands that no federal or state
agency has passed upon the Interests or made any findings or determination as to
the fairness of this investment. The Member understands and acknowledges that
the Interests have not been registered under the Securities Act or under state
securities laws and that the sale of the Interests is being made pursuant to
exemptions from registration that may depend upon the Member’s investment
intention. The Member also understands and acknowledges that the Interests may
not be transferred unless they are registered under the Securities Act or an
exemption from such registration is available thereunder and under applicable
state securities laws and established to the Company’s satisfaction. In
addition, the Member acknowledges that the Interests are subject to additional
restrictions on transferability in this Agreement that will make it difficult to
Transfer or liquidate this investment. The Member acknowledges that the Company
will rely on these representations and that the Company is not required to
recognize any Transfer of an Interest if, in the opinion of counsel, such
Transfer would result in a violation of any federal or state law, rule or
regulation, regarding the offering or sale of securities. The Member further
understands that any certificates representing the Interests may contain legends
restricting the Transfer of the Interests.
(e)    The Member has authorized the execution of this Agreement, and the person
executing this Agreement on the Member’s behalf has been duly authorized to do
so.
(f)    The Member understands and acknowledges that (i) the Company may need to
raise additional capital from time to time in order to engage in the Primary
Business and achieve any other objectives and goals that may be established for
the Company by the Board, (ii) the Company may raise additional capital by
selling Interests to one or more Members or other Persons, (iii) the Member has
no right to participate in any future offering, or to buy any additional
Interests that may be issued, by the Company except to the extent set forth
herein, and (iv) the Member’s Percentage Interest in the Company may be diluted
as a result of any such sale of additional Interests in the Company.
(g)    The Member will indemnify and hold harmless the Company and its Managers,
officers, Members and Affiliates, and any other Person who controls or is
controlled by any of them, against any and all loss, liability, claim, damage
and expense whatsoever, including reasonable attorney’s fees, arising out of or
based upon any false representation or warranty or any breach by the Member of
any term or condition contained in this Section 14.1.
(h)    All of the information provided to the Company by the Member and all of
the Member’s representations and warranties are true and correct as of the date
of this Agreement. The Member’s representations, warranties and covenants shall
survive the delivery of the Member’s Capital Contribution.

72



--------------------------------------------------------------------------------






Section 14.2    Additional Representation and Warranty.
**

ARTICLE 15
MISCELLANEOUS
Section 15.1    Notices.
All notices provided for in this Agreement shall be in writing, duly signed by
the party giving such notice, and shall be delivered, telecopied, mailed by
registered or certified mail, sent by recognized overnight delivery or courier
service (e.g., Federal Express) or, to the extent permitted by this Agreement,
sent via electronic mail, and shall be deemed to have been given (a) upon
delivery, if delivered personally, or if delivered by facsimile, upon
confirmation of delivery, (b) when notice is sent to the recipient provided that
confirmation of receipt is obtained by sender orally, by facsimile or by
electronic mail, if sent by electronic mail (unless otherwise provided in this
Agreement), (c) 3 days after mailing, if mailed, or (d) one Business Day after
delivery to the courier, if delivered by overnight courier service, as follows:
(i)    if given to the Company, in care of the Board at the principal place of
business of the Company set forth in Section 2.5 or at such other address as the
Company may hereafter designate by 10 days’ written notice to the Members.
(ii)    if given to any Member, at such address designated on the Exhibit A
hereto or at such other address as such Member may hereafter designate by
10 days’ written notice to the Company.
Section 15.2    Failure to Pursue Remedies.
The failure of any party to seek redress for violation of, or to insist upon the
strict performance of, any provision of this Agreement shall not prevent a
subsequent act, which would have originally constituted a violation, from having
the effect of an original violation.
Section 15.3    Cumulative Remedies.
The rights and remedies provided by this Agreement are cumulative and the use of
any one right or remedy by any party shall not preclude or waive its right to
use any or all other remedies. Said rights and remedies are given in addition to
any other rights the parties may have by law, statute, ordinance or otherwise.
Section 15.4    Binding Effect.
This Agreement shall be binding upon and inure to the benefit of all of the
parties and, to the extent permitted by this Agreement, their successors, legal
representatives and assigns.

73



--------------------------------------------------------------------------------






Section 15.5    Interpretation.
Throughout this Agreement, nouns, pronouns and verbs shall be construed as
masculine, feminine, neuter, singular or plural, whichever shall be applicable.
All references herein to “Articles,” “Sections” and “Paragraphs” shall refer to
corresponding provisions of this Agreement.
Section 15.6    Severability.
The invalidity or unenforceability of any particular provision of this Agreement
shall not affect the other provisions hereof, and this Agreement shall be
construed in all respects as if such invalid or unenforceable provision were
omitted.
Section 15.7    Counterparts.
This Agreement may be executed in any number of counterparts with the same
effect as if all parties hereto had signed the same document. All counterparts
shall be construed together and shall constitute one instrument.
Section 15.8    Integration.
This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.
Section 15.9    Amendment or Restatement.
This Agreement (including any Exhibit or Schedule hereto) and the Certificate
may be amended, modified or supplemented, and any provisions of this Agreement
or the Certificate be waived, with a written instrument adopted, executed and
agreed to by the Company and the Class B Members with an aggregate Class B
Percentage Interest equal to or exceeding 50%; provided, however, that (a) this
Agreement shall be deemed automatically amended from time to time without
further consent of any party to reflect issuances and transfers of Interests
made in compliance with this Agreement and (b) any amendment, modification,
supplement or waiver to this Agreement or the Certificate that would adversely
affect the rights, or increase the obligations, of any Member in any material
respect shall not be effective without the consent of such affected Member.
Except as required by law, no amendment, modification, supplement, discharge or
waiver of or under this Agreement shall require the consent of any Person not a
party to this Agreement.
Section 15.10    Governing Law.
This Agreement and the rights of the parties hereunder shall be interpreted in
accordance with the laws of the State of Delaware and all rights and remedies
shall be governed by such laws without regard to principles of conflict of laws.
The parties further agree that any legal action or proceeding with respect to
this Agreement or any document relating hereto may be brought only in a federal
or state court of competent jurisdiction in Houston, Texas. Each party hereby
irrevocably waives any objection, including, without limitation, any objection
to the laying of venue or based

74



--------------------------------------------------------------------------------




on the grounds of forum non-convenience, which it may now or hereafter have to
the bringing of such action or proceeding in any such respective jurisdiction.
Section 15.11    Dealings in Good Faith.
Except as otherwise expressly set forth herein, each party hereto agrees to act
in good faith with respect to the other party in exercising its rights and
discharging its obligations under this Agreement. Each party further agrees to
use its reasonable efforts to ensure that the purposes of this Agreement are
realized and to take all steps as are reasonable in order to implement the
operational provisions of this Agreement.
Section 15.12    Partition of the Property.
Each Member agrees that it shall have no right to partition the Property, or any
portion thereof, and each Member agrees that it shall not make application to
any court or authority having jurisdiction in the matter to commence or
prosecute any action or proceeding for partition of the Property, or any portion
thereof. Upon the breach of this Section by any Member, the other Members, in
addition to all other rights and remedies in law and equity, shall be entitled
to a decree or order dismissing application, action or proceeding.
Section 15.13    Third Party Beneficiaries.
Except as expressly set forth in this Agreement, nothing in this Agreement is
intended or shall be construed, to confer upon or give any Person other than the
parties hereto, any rights, remedies, obligations or liabilities under or by
reason of this Agreement, or result in their being deemed a third party
beneficiary of this Agreement.
Section 15.14    Tax Disclosure Authorization.
Notwithstanding anything herein to the contrary, the Members (and each Affiliate
and Person acting on behalf of any Member) agree that each Member (and each
employee, representative, and other agent of such Member) may disclose to any
and all Persons, without limitation of any kind, the transaction’s tax treatment
and tax structure (as such terms are used in Sections 6011 and 6112 of the Code
and the Treasury Regulations thereunder) contemplated by this Agreement and all
materials of any kind (including opinions or other tax analyses) provided to
such Member or such Person relating to such tax treatment and tax structure,
except to the extent necessary to comply with any applicable federal or state
securities laws.
Section 15.15    Waivers and Consents.
A waiver or consent, express or implied, to or of any breach or default by any
Person in the performance of its obligations hereunder is not a consent or
waiver to or of any other breach or default in the performance by that Person of
the same or any other obligation of such Person hereunder. Failure of a Person
to assert the default or breach of any other Person hereunder shall not
constitute a waiver thereof until the applicable statute of limitations period
has run.

75



--------------------------------------------------------------------------------






Section 15.16    Expenses.
The Company hereby agrees to reimburse the Members, upon demand, for reasonable
fees and expenses (including legal fees and expenses of counsel) incurred in
connection with ** the negotiation, execution and delivery of this Agreement and
transactions contemplated hereby **
[Signature Page Follows]



76



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
MWE OPERATING COMPANY:
 
 
 
 
MARKWEST UTICA OPERATING COMPANY, L.L.C.,
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Frank M. Semple
 
Name:
Frank M. Semple
 
Title:
President and Chief Executive Officer
 
 
 
















SIGNATURE PAGE TO
SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
MARKWEST UTICA EMG, L.L.C.



--------------------------------------------------------------------------------




 
EMG:
 
 
 
 
EMG UTICA, LLC
 
 
 
 
 
 
By:
/s/ John T. Raymond    
 
Name:
John T. Raymond
 
Title:
Chief Executive Officer
 
 
 












SIGNATURE PAGE TO
SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
MARKWEST UTICA EMG, L.L.C.



--------------------------------------------------------------------------------




EXHIBIT A
EXHIBIT AMEMBERS; CAPITAL CONTRIBUTIONS; TYPES OF INTERESTS; PERCENTAGE
INTERESTS; ACCOUNT BALANCES; INVESTMENT BALANCES


Member Name and Address
Current Capital Contribution
Type of Interest
Percentage Interest
Account Balance
Investment Balance
EMG Utica, LLC
811 Main Street, Suite 4200
Houston, TX 77002
Attention: John T. Raymond
Facsimile: (713) 579-5010
Email: jraymond@emgtx.com
              jrawls@emgtx.com
              ltyson@emgtx.com


with a copy to:


Locke Lord LLP
600 Travis Street, Suite 2800
Houston, Texas 77002
Facsimile: (713) 226-2563
Attention: H. William Swanstrom
$995,843,776
Class A
40%
$995,843,776
**


A – 1



--------------------------------------------------------------------------------




MarkWest Utica Operating
Company, L.L.C.
1515 Arapahoe Street, Tower 1,
Suite 1600
Denver, CO 80202
Attention: Executive Vice President and Chief Operating Officer
   Executive Vice President and Chief Financial Officer
Facsimile: (303) 925-9305
    (303) 542-8779
Email: jmollenkopf@markwest.com
            nbuese@markwest.com




with a copy to:


MarkWest Utica Operating
  Company, L.L.C.
1515 Arapahoe Street, Tower 1,
  Suite 1600
Denver, CO 80202
Attention: Executive Vice President, General Counsel and Secretary
Facsimile: (303) 925-9308
Email: cbromley@markwest.com
$1,462,594,586
Class B
60%
$1,462,594,586
**






A – 2



--------------------------------------------------------------------------------






EXHIBIT B
FRACTIONATION PROJECT
MWE Liberty and the Company jointly own, develop, manage, operate and maintain
the Hopedale Fractionation Plant, as defined in that certain Letter Agreement
dated January 21, 2015 regarding co-ownership of Hopedale Fractionation Complex
among the Company, MWE Liberty and MarkWest Ohio Fractionation Company, L.L.C.
The Hopedale Fractionation Plant does not include the following, which are being
separately pursued by the Company or MWE Liberty, as applicable:
•
Deethanization facilities, which were constructed by the Company at its expense.

•
Ethane pipeline connecting the Company’s deethanizer to the Enterprise ATEX
purity ethane pipeline, which was constructed by the Company at its expense.

•
A Y-Grade natural gas liquids pipeline to deliver C3+ natural gas liquids from
the Company’s processing facilities, which was constructed by the Company at its
expense.

•
A ** Y-Grade natural gas liquids pipeline to deliver C3+ natural gas liquids
from MWE Liberty’s Majorsville Processing Plant to the Hopedale Fractionation
Plant, which MWE Liberty constructed at its expense.

**
The Company may also pursue other projects for the fractionation of natural gas
liquids attributable to gas that is processed in the Company’s natural gas
processing plants.



B – 1



--------------------------------------------------------------------------------




EXHIBIT C    

PRE-APPROVED AFFILIATED TRANSACTIONS
1.
Services Agreement


C – 1



--------------------------------------------------------------------------------






EXHIBIT D
MPLX EXISTING ASSETS


**



D – 1

